


Exhibit 10.53

 

ASSET PURCHASE AGREEMENT

 

by and among

 

SAMSUNG ELECTRONICS CO., LTD.

 

SEAGATE TECHNOLOGY INTERNATIONAL

 

and

 

SEAGATE TECHNOLOGY PLC

 

DATED APRIL 19, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

SECTION 1

DESCRIPTION OF TRANSACTION

 

2

 

 

 

 

 

 

1.1

Agreement to Purchase and Sell

 

2

 

 

 

 

 

 

1.2

Excluded Assets

 

2

 

 

 

 

 

 

1.3

Assumption of Assumed Liabilities

 

4

 

 

 

 

 

 

1.4

Excluded Liabilities

 

5

 

 

 

 

 

 

1.5

Delivery of Assets

 

6

 

 

 

 

 

 

1.6

Subsequent Delivery

 

7

 

 

 

 

 

 

1.7

Internal Approval

 

7

 

 

 

 

 

SECTION 2

PURCHASE PRICE; ALLOCATIONS

 

7

 

 

 

 

 

 

2.1

Purchase Price

 

7

 

 

 

 

 

 

2.2

Payment of Purchase Price

 

8

 

 

 

 

 

 

2.3

VAT; Withholding Taxes

 

9

 

 

 

 

 

 

2.4

Allocation of Purchase Price

 

10

 

 

 

 

 

 

2.5

Allocation of Certain Items

 

11

 

 

 

 

 

SECTION 3

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

11

 

 

 

 

 

 

3.1

Organization

 

11

 

 

 

 

 

 

3.2

Subsidiaries

 

11

 

 

 

 

 

 

3.3

Authority; Binding Nature of Agreement

 

12

 

 

 

 

 

 

3.4

Absence of Restrictions

 

12

 

 

 

 

 

 

3.5

Governmental Consents

 

13

 

 

 

 

 

 

3.6

Absence of Changes

 

13

 

 

 

 

 

 

3.7

Conduct in the Ordinary Course

 

13

 

 

 

 

 

 

3.8

Assets

 

13

 

 

 

 

 

 

3.9

Inventory

 

14

 

 

 

 

 

 

3.10

Compliance with Law

 

14

 

 

 

 

 

 

3.11

Permits and Approvals

 

14

 

 

 

 

 

 

3.12

Intellectual Property

 

15

 

 

 

 

 

 

3.13

Contracts

 

16

 

 

 

 

 

 

3.14

Employee Matters

 

17

 

 

 

 

 

 

3.15

Product Liability; Warranties

 

18

 

 

 

 

 

 

3.16

Environmental Matters

 

18

 

 

 

 

 

 

3.17

Legal Proceedings

 

18

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

 

3.18

Customers and Suppliers

 

19

 

 

 

 

 

 

3.19

Tax Matters

 

19

 

 

 

 

 

 

3.20

Finder’s Fee

 

19

 

 

 

 

 

 

3.21

Investment Representations

 

19

 

 

 

 

 

 

3.22

No Other Representations or Warranties

 

20

 

 

 

 

 

SECTION 4

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND THE GUARANTOR

 

20

 

 

 

 

 

 

4.1

Organization and Standing

 

20

 

 

 

 

 

 

4.2

Authority; Binding Nature of Agreement

 

21

 

 

 

 

 

 

4.3

Capitalization

 

21

 

 

 

 

 

 

4.4

Valid Issuance

 

22

 

 

 

 

 

 

4.5

Governmental Consents

 

22

 

 

 

 

 

 

4.6

SEC Filings; Financial Statements

 

22

 

 

 

 

 

 

4.7

Absence of Restrictions

 

24

 

 

 

 

 

 

4.8

Absence of Changes

 

24

 

 

 

 

 

 

4.9

Legal Proceedings

 

25

 

 

 

 

 

 

4.10

Availability of Funds

 

25

 

 

 

 

 

 

4.11

Finder’s Fee

 

25

 

 

 

 

 

SECTION 5

CERTAIN COVENANTS AND AGREEMENTS

 

25

 

 

 

 

 

 

5.1

Access and Investigation

 

25

 

 

 

 

 

 

5.2

Operation of the Seller’s Business

 

25

 

 

 

 

 

 

5.3

Preparation of Financial Statements

 

26

 

 

 

 

 

 

5.4

Purchaser Designees; Local Asset Transfers

 

27

 

 

 

 

 

 

5.5

No Negotiation

 

27

 

 

 

 

 

 

5.6

Employee Matters

 

28

 

 

 

 

 

 

5.7

Assumed Contracts; Non-Assignable Contracts

 

29

 

 

 

 

 

 

5.8

Public Announcements

 

30

 

 

 

 

 

 

5.9

Confidentiality

 

30

 

 

 

 

 

 

5.10

Reasonable Efforts; Further Assurances; Cooperation

 

31

 

 

 

 

 

 

5.11

Regulatory Approvals

 

32

 

 

 

 

 

 

5.12

Transfer Taxes; Expenses

 

34

 

 

 

 

 

 

5.13

Non-Competition

 

34

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

 

5.14

Non-Solicitation

 

35

 

 

 

 

 

 

5.15

Customer Visits; Supplier Relationships

 

35

 

 

 

 

 

 

5.16

Inventory

 

36

 

 

 

 

 

 

5.17

Delivery of Books and Records

 

36

 

 

 

 

 

 

5.18

Valuation in Respect of the Loan Note

 

36

 

 

 

 

 

 

5.19

Covenant to Pay Irish Stamp Duty

 

36

 

 

 

 

 

SECTION 6

CONDITIONS PRECEDENT

 

37

 

 

 

 

 

 

6.1

Conditions Precedent to Obligations of Purchaser, Guarantor and Seller

 

37

 

 

 

 

 

 

6.2

Conditions Precedent to Obligations of Purchaser and Guarantor

 

37

 

 

 

 

 

SECTION 7

CLOSING

 

37

 

 

 

 

 

 

7.1

Closing

 

37

 

 

 

 

 

 

7.2

Closing Actions

 

38

 

 

 

 

 

 

7.3

Issuance of Share Consideration

 

38

 

 

 

 

 

SECTION 8

TERMINATION

 

38

 

 

 

 

 

 

8.1

Termination Events

 

38

 

 

 

 

 

 

8.2

Closing Breach

 

39

 

 

 

 

 

 

8.3

Effect of Termination

 

39

 

 

 

 

 

SECTION 9

INDEMNIFICATION

 

39

 

 

 

 

 

 

9.1

Indemnification Obligations of the Seller

 

40

 

 

 

 

 

 

9.2

Indemnification Obligations of the Purchaser and the Guarantor

 

40

 

 

 

 

 

 

9.3

Indemnification Procedure

 

40

 

 

 

 

 

 

9.4

Survival Period; Time Limits

 

42

 

 

 

 

 

 

9.5

Liability Limits

 

43

 

 

 

 

 

 

9.6

Exclusive Remedy

 

43

 

 

 

 

 

SECTION 10

GUARANTEE

 

43

 

 

 

 

 

 

10.1

Guarantee

 

43

 

 

 

 

 

 

10.2

Obligations Absolute

 

43

 

 

 

 

 

 

10.3

Primary Obligation; Waivers

 

44

 

 

 

 

 

SECTION 11

MISCELLANEOUS PROVISIONS

 

44

 

 

 

 

 

 

11.1

Enforcement of Agreement

 

44

 

 

 

 

 

 

11.2

Further Assurances

 

44

 

 

 

 

 

 

11.3

Fees and Expenses

 

45

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

 

11.4

Waiver; Amendment

 

45

 

 

 

 

 

 

11.5

Entire Agreement

 

45

 

 

 

 

 

 

11.6

Execution of Agreement; Counterparts; Electronic Signatures

 

45

 

 

 

 

 

 

11.7

Governing Law; Jurisdiction and Venue

 

46

 

 

 

 

 

 

11.8

WAIVER OF JURY TRIAL

 

47

 

 

 

 

 

 

11.9

Assignment and Successors

 

47

 

 

 

 

 

 

11.10

Parties in Interest

 

47

 

 

 

 

 

 

11.11

Notices

 

47

 

 

 

 

 

 

11.12

Seller Disclosure Schedules

 

49

 

 

 

 

 

 

11.13

Construction; Usage

 

49

 

 

 

 

 

 

11.14

Severability

 

50

 

 

 

 

 

 

11.15

Time of Essence

 

51

 

 

 

 

 

 

11.16

Schedules and Exhibits

 

51

 

iv

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT is made and entered into as of April 19, 2011 (the
“Agreement Date”), by and among Samsung Electronics Co., Ltd., a company
organized under the laws of the Republic of Korea (the “Seller”), Seagate
Technology International, an exempted company incorporated with limited
liability under the laws of the Cayman Islands and a wholly-owned subsidiary of
the Guarantor (the “Purchaser”), and Seagate Technology plc, a company organized
under the laws of the Republic of Ireland (the “Guarantor”).  Certain
capitalized terms used herein are defined in Exhibit A.

 

RECITALS

 

WHEREAS, the Seller and the Seller Subsidiaries are engaged in the Business (as
defined below);

 

WHEREAS, the Seller proposes, and proposes to cause the Seller Subsidiaries, to
transfer to the Purchaser, and the Purchaser proposes to acquire or assume from
the Seller and the Seller Subsidiaries, the assets and liabilities relating to
the Business as further described below; and

 

WHEREAS, in connection with the proposed transfer by the Seller and the Seller
Subsidiaries to the Purchaser of the assets and liabilities relating to the
Business as further described below, the parties are also entering into, or will
enter into on or prior to the Closing Date, (i) an intellectual property
agreement between the Seller and the Purchaser (the “IP Agreement”) and (ii) a
shareholder agreement providing for certain rights and obligations with respect
to the Share Consideration between the Seller and the Guarantor (the
“Shareholder Agreement”), each in the forms set forth in Exhibit B and Exhibit C
attached hereto, respectively, and each of which shall become effective upon the
Closing.  On or prior to the Closing, the relevant parties hereto will enter
into (x) a supply agreement between the Seller and the Purchaser with respect to
the Seller’s internal hard-disk drive requirements (the “Supply Agreement for
Internal Drives”), the major terms and conditions of which are attached hereto
as Exhibit D, (y) an exchangeable loan note in the amount of US$687,500,000 (the
“Loan Note”) issued by the Purchaser to the Seller, and guaranteed by the
Guarantor, pursuant to which the parties agree that, at the option of each of
the parties hereto, the amount due under the Loan Note will be exchangeable for
the Share Consideration (as defined in Section 2.1(a) and in the manner provided
in the instrument constituting the Loan Note) in full and final satisfaction of
all amounts owed by the Purchaser to the Seller under the Loan Note, in the form
set forth in Exhibit E, and (z) a transition services agreement between the
Seller and the Purchaser (the “Transition Services Agreement”), each of which
shall become effective upon the Closing (all of the foregoing documents,
together with this Agreement and the Transfer Agreements, collectively, the
“Transaction Documents”).

 

NOW, THEREFORE, in consideration of the respective covenants, agreements and
representations and warranties set forth herein, the parties to this Agreement,
intending to be legally bound, agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1

DESCRIPTION OF TRANSACTION

 

1.1                                 Agreement to Purchase and Sell. Subject to
the terms and conditions hereof, at the Closing, the Seller shall, and shall
cause each of the Seller Subsidiaries to, sell, assign, transfer and deliver to
the Purchaser, and the Purchaser shall purchase, acquire and accept from the
Seller and the Seller Subsidiaries, the assets, properties and rights of the
Seller and the Seller Subsidiaries related to the Business as of the Closing
Date as listed below, except for the Excluded Assets (as defined below) (such
assets, properties and rights being referred to as the “Acquired Assets”):

 

(a)                                  the Transferred Tangible Assets;

 

(b)                                 the Transferred Inventory;

 

(c)                                  the Transferred Patents;

 

(d)                                 the Transferred Trademarks;

 

(e)                                  the Transferred Other IP;

 

(f)                                    the Transferred Technology;

 

(g)                                 all causes of action, claims and demands of
any nature arising under or with respect to the Transferred Patents, including
all claims and damages for the past or future infringement of any of the
Transferred Patents;

 

(h)                                 the Assumed Contracts;

 

(i)                                     the Exclusive Permits, including but not
limited to those Governmental Authorizations set forth on Schedule 1.1(i) of the
Seller Disclosure Schedules, but only to the extent that the Seller is legally
permitted to assign or transfer such Governmental Authorizations;

 

(j)                                     to the extent permitted by applicable
Laws, originals of all books and records that are exclusive to the Business,
including inventor notebooks, Patent disclosures, Patent files and other
documents related to the Transferred IP; and

 

(k)                                  the Additional Transferred Assets.

 

1.2                                 Excluded Assets. Notwithstanding anything to
the contrary set forth herein, the Acquired Assets shall not include the
following assets, properties and rights of the Seller or the Seller Subsidiaries
(collectively, the “Excluded Assets”):

 

(a)                                  any asset that is not expressly an Acquired
Asset;

 

2

--------------------------------------------------------------------------------


 

(b)                                 all real property which the Seller or any of
the Seller Subsidiaries owns or of which the Seller or any of the Seller
Subsidiaries is the lessee or sublessee (together with all fixtures and
improvements thereon other than any Transferred Tangible Assets);

 

(c)                                  all assets used in the Seller’s Component
Business, other than the designs, molds, mask works and other materials, but not
manufacturing equipment, required to make or have made the Custom Components;

 

(d)                                 all cash, cash equivalents and marketable
securities and all rights to any bank account of the Seller or any of the Seller
Subsidiaries;

 

(e)                                  accounts receivable, notes receivable and
other receivables arising out of the conduct of or otherwise related to the
Business as of 11:59 p.m. (local time for the Seller) on the Closing Date;

 

(f)                                    all Intellectual Property of the Seller
and the Seller Subsidiaries, other than the Transferred Patents, the Transferred
Trademarks and the Transferred Other IP;

 

(g)                                 any and all causes of action, lawsuits,
judgments, claims, counterclaims and demands of any nature related to the
Business, in each case, that accrued, accrue, arose or arise out of events
occurring prior to the Closing, or any proceeds or receivables therefrom or
related thereto, other than with respect to the Transferred Patents;

 

(h)                                 all express or implied guarantees,
warranties, representations, covenants, indemnities and similar rights in
relation to the Business which arise from or relate to events occurring prior to
the Closing;

 

(i)                                     all insurance proceeds and insurance
awards receivables with respect to any of the Acquired Assets or related to the
Business which arise from or relate to events occurring prior to the Closing;

 

(j)                                     any Retained Technology;

 

(k)                                  certain plants, equipments or other
tangible assets used exclusively in the Business, including without limiting
those set forth on Schedule 1.2(k) of the Seller Disclosure Schedules, and
certain office equipments and other tangible assets related to the Subject
Employees that are not employed by the Purchaser or any Purchaser Designee as at
the Closing (the “Excluded Tangible Assets”);

 

(l)                                     certain Patents used exclusively in the
conduct of the Business which are set forth on Schedule 1.2(l) of the Seller
Disclosure Schedules (the “Excluded Patents”);

 

(m)                               certain Seller Contracts that relate
exclusively to the Business which are set forth on Schedule 1.2(m) of the Seller
Disclosure Schedules (the “Excluded Contracts”);

 

(n)                                 all Non-Assignable Contracts;

 

3

--------------------------------------------------------------------------------


 

(o)                                 all rights that accrue to the Seller
hereunder;

 

(p)                                 all insurance policies (and any cash or
surrender value thereon), other than the insurance policies applicable to the
Transferred Employees set forth in Schedule 1.3(d) of the Seller Disclosure
Schedules; and

 

(q)                                 (i) personnel records pertaining to any
Business Employee, except to the extent that copies thereof are required to be
made and transferred to the Purchaser in accordance with applicable Law, and
(ii) human resources information management systems of the Seller or the Seller
Subsidiaries.

 

1.3                                 Assumption of Assumed Liabilities. 
Effective as of the Closing, the Purchaser shall assume, and hereby agrees to
pay, perform and discharge, the liabilities and obligations of the Seller and
the Seller Subsidiaries related to the Business as listed below (collectively,
the “Assumed Liabilities”):

 

(a)                                  all liabilities, obligations and product
warranties (in each case, whether ongoing or contingent) arising under or with
respect to or contained in the Assumed Contracts, including those Assumed
Contracts under which the Seller or the Seller Subsidiaries have not rendered
performance prior to the Closing, including (i) any and all liabilities and
obligations vis-à-vis customers to deliver products or vis-à-vis suppliers as
well as any other similar liabilities and obligations under the respective
Assumed Contracts (such as forecast, investment and volume commitments that
arose prior to the Closing) and (ii) any and all liabilities and obligations
vis-à-vis customers arising from product warranty claims, whether expressed or
implied, that result from performances made by or on behalf of the Seller or the
Seller Subsidiaries prior to the Closing, and all other similar liabilities and
obligations that arise prior to the Closing, provided that any such liabilities
and obligations described under (ii) above shall be limited to US$20,000,000
(the “Warranty Liability Cap”) and any excess amount shall be deemed excluded
from the Assumed Liabilities (and, for the avoidance of doubt, shall be Excluded
Liabilities under this Agreement);

 

(b)                                 all liabilities, claims, suits, actions,
investigations and obligations (i) resulting from, arising out of, or related to
(x) the Acquired Assets or the ownership or use thereof, (y) the sale or
provision of Business Products, or (z) the conduct of the Business by the
Purchaser, in the case of clauses (x) through (z), after the Closing, or (ii)
specified on Schedule 1.3(b) of the Seller Disclosure Schedules;

 

(c)                                  except as otherwise expressly set forth in
Section 5.6, all liabilities related to the employment of the Transferred
Employees that arise out of service to the Purchaser or any Purchaser Designee
after the Closing, including any liability resulting from the transfer or
termination of any Transferred Employee’s employment with the Purchaser or any
Purchaser Designee, as applicable; and

 

(d)                                 all liabilities related to the insurance
policies set forth in Schedule 1.3(d) of the Seller Disclosure Schedules as and
to the extent applicable to the Transferred

 

4

--------------------------------------------------------------------------------


 

Employees and all liabilities related to the rolled-over severances related to
the Transferred Employees.

 

1.4                                 Excluded Liabilities. For the avoidance of
doubt and without in any way limiting the generality of Section 1.3, the Assumed
Liabilities shall not include, and in no event shall the Purchaser assume, agree
to pay, discharge or satisfy any liability or obligation under or otherwise have
any responsibility for, any of the following liabilities or obligations of the
Seller or any of its Affiliates (the “Excluded Liabilities”):

 

(a)                                  any liability of the Seller or any of its
Affiliates that is not expressly an Assumed Liability, including any liability
that would become a liability of the Purchaser or a Purchaser Designee as a
matter of Law in connection with this Agreement, the other Transaction Documents
and the transactions contemplated hereby and thereby, other than as otherwise
contemplated by this Agreement;

 

(b)                                 any liability resulting from, arising out of
or related to the operation or conduct by the Seller or any of its Affiliates of
any business other than the Business;

 

(c)                                  (i) any outstanding obligations of the
Seller or any of its Affiliates for senior debt, subordinated debt and any other
outstanding obligation for borrowed money, including that evidenced by notes,
bonds, debentures or other instruments (and including all outstanding principal,
prepayment premiums, if any, and accrued interest, fees and expenses related
thereto), (ii) any outstanding obligations of the Seller or any of its
Affiliates under capital leases and purchase money obligations, (iii) any
amounts owed by the Seller or any of its Affiliates with respect to drawn
letters of credit and (iv) any outstanding guarantees by the Seller or any of
its Affiliates of obligations of the type described in clauses (i) through (iii)
above;

 

(d)                                 except as specifically assumed pursuant to
Section 1.3(d) or otherwise expressly set forth in Section 5.6, all liabilities
resulting from, arising out of or related to any employee benefit plan of the
Seller or any of its Affiliates whether such liabilities arose or arise prior
to, on or after the Closing Date;

 

(e)                                  except as specifically assumed pursuant to
Section 1.3(d) or otherwise expressly set forth in Section 5.6, all liabilities
resulting from, arising out of or related to the employment, termination or
transfer of the Business Employees, Subject Employees, Transferred Employees,
which arose out of service to the Seller or any Seller Subsidiary prior to the
Closing, together with all liabilities resulting from, arising out of or related
to the employment, termination or transfer of the Business Employees or Subject
Employees, excluding Transferred Employees, which arose out of service to the
Seller or any Seller Subsidiary, whether such liabilities arose or arise prior
to, on or after the Closing Date;

 

(f)                                    any liabilities resulting from, arising
out of or related to any claim, action, arbitration, audit, hearing, inquiry,
examination, proceeding, investigation, litigation or suit (whether criminal,
administrative or investigative) commenced or brought by any

 

5

--------------------------------------------------------------------------------

 

Governmental Body brought prior to the Closing to the extent relating to the
conduct of the Seller or any Affiliate of the Seller or the Business prior to
the Closing;

 

(g)                                 all liabilities for (i) Taxes of the Seller
or any Affiliate of the Seller and (ii) Taxes that arise from the conduct of the
Business, including ownership of the Acquired Assets, for any periods prior to
the Closing, other than Taxes expressly assumed by the Purchaser under this
Agreement;

 

(h)                                 any and all liabilities and obligations
vis-à-vis customers resulting from, arising out of or related to product
warranty claims, whether express or implied, that result from performances made
by or on behalf of the Seller or any Seller Subsidiary prior to the Closing, and
all other similar liabilities and obligations that arise prior to the Closing,
to the extent such liabilities and obligations are in excess of the Warranty
Liability Cap;

 

(i)                                     any liabilities resulting from, arising
out of or related to the Seller Contracts, other than the Assumed Contracts;

 

(j)                                     any and all liabilities or claims to the
extent resulting from, arising out of or related to such Business Products as
sold by the Seller or any Affiliate of the Seller prior to the Closing with
respect to infringement or misappropriation of the Intellectual Property of a
third party occurring prior to the Closing;

 

(k)                                  any liabilities resulting from, arising out
of or related to the violation or alleged violation by the Seller or any of its
Affiliates of any Law relating to health, safety, labor, discrimination, Export
and Import Control Laws, Anti-Corruption and Anti-Bribery Laws, Environmental
Laws and Antitrust Laws;

 

(l)                                     all Seller Retained Environmental
Liabilities;

 

(m)                               accounts payable arising from the conduct of
the Business prior to the Closing;

 

(n)                                 any liability to any broker, finder or agent
for any investment banking or brokerage fees, finder’s fees or commission and
any other fees and expenses payable by the Seller pursuant to this Agreement and
the other Transaction Documents with respect to the transactions contemplated by
this Agreement and the other Transaction Documents;

 

(o)                                 all liabilities pertaining to any Excluded
Asset; and

 

(p)                                 any liabilities resulting from, arising out
of or related to matters described in Schedule 1.4(p) of the Seller Disclosure
Schedules.

 

1.5                                 Delivery of Assets.

 

(a)                                  Upon the Closing:

 

6

--------------------------------------------------------------------------------


 

(i)                           any Software or other Technology capable of being
delivered by electronic means shall, at the Purchaser’s request, be so
delivered; and

 

(ii)                        the Seller shall deliver to the Purchaser all, and
not retain any, Transferred Technology that is not also Retained Technology or
Transferred Copyable Technology.

 

(b)                                 The following items of the Transferred
Technology shall be deemed delivered upon the Closing:

 

(i)                           Transferred Technology embodied in tangible or
electronic form contained within the facilities transferred to the Purchaser;
and

 

(ii)                        those items of Transferred Technology within the
knowledge of Transferred Employees and not subject to any duty of
confidentiality or non-use under any Excluded Contract.

 

(c)                                  Upon the Closing, delivery of all of the
other Transferred Tangible Assets shall be at the Asset Locations.

 

1.6                                 Subsequent Delivery. To the extent that any
items of the Transferred Technology have not already been delivered in the
manner set forth in Section 1.5 and such items exist in tangible or electronic
form, the Seller shall deliver such items (or copies thereof) to the Purchaser
after the Closing Date in tangible or electronic form as requested by the
Purchaser.

 

1.7                                 Internal Approval. Notwithstanding anything
in this Section 1, if any Technology that meets the definition set forth in
subsection (i)(A) of the definition of “Transferred Technology” in Exhibit A of
this Agreement cannot be transferred to the Purchaser because the Seller’s
Storage System Division does not have the right to transfer such technology
without the internal approval of another division of the Seller or an Affiliate
of the Seller, the Seller may satisfy its obligations under this Section 1 by
using its reasonable best efforts to procure the consent of the relevant
division for such transfer and if it is not able to obtain such consent it shall
use its reasonable best efforts to either otherwise obtain the benefit of such
Transferred Technology for the Purchaser or to obtain and transfer to the
Purchaser Technology which is substantially equivalent to such Transferred
Technology.

 

SECTION 2

PURCHASE PRICE; ALLOCATIONS

 

2.1                                 Purchase Price.

 

(a)                                  The aggregate purchase price (the “Purchase
Price”) to be paid for the Acquired Assets shall be, net of any VAT, transfer
Taxes or withholding Taxes, (i) US$687,500,000 payable in cash (the “Cash
Consideration”), and (ii) the Loan Note, the amount due thereunder being
exchangeable, at the option of each of the parties hereto, for 45,239,490
Ordinary Shares (the “Share Consideration”). In addition to the foregoing
payment, as consideration for the sale, assignment, transfer and delivery of the
Acquired Assets, the Purchaser shall assume and discharge the Assumed
Liabilities.  It is

 

7

--------------------------------------------------------------------------------


 

understood and agreed among the parties that the LOI Deposit Amount (to the
extent not forfeited under the Letter of Intent) shall be subtracted from the
amount of the Cash Consideration that the Purchaser is obligated to wire to the
Seller hereunder.

 

(b)                                 If, at any time prior to the forty-fifth
(45th) day following the Closing Date, the Purchaser notifies the Seller in
writing that any manufacturing equipment included in the Acquired Assets and
identified on Schedule 1.1(a)(i) of the Seller Disclosure Schedules with either
(X) a Book Value as of the Closing Date equal to or greater than US$100,000
individually or (Y) an original actual cost equal to or in excess of US$250,000
individually and where such amounts in (X) and (Y) in the aggregate exceed
US$1,000,000 was not transferred or delivered to the Purchaser or the relevant
Purchaser Designee at the Closing as contemplated by Section 1.1 hereof (with
such notice identifying each such non-delivered manufacturing equipment by
reference to the relevant section of the Seller Disclosure Schedules) (such
non-delivered manufacturing equipment, the “Non-Delivered Equipment”), then the
Seller shall, within twenty (20) Business Days of receipt of such notice, (i)
transfer the Non-Delivered Equipment to the Purchaser, to the extent such
Non-Delivered Equipment exists and is transferable to the Purchaser, or (ii) to
the extent such Non-Delivered Equipment does not exist or is not transferable to
the Purchaser, pay to the Purchaser by wire transfer of immediately available
funds, to an account designated by the Purchaser in such notice, an amount equal
to the value of such Non-Delivered Equipment (such amount, the “Non-Delivered
Equipment Refund Amount”), with the value of each piece of such Non-Delivered
Equipment calculated as an amount equal to (A) if the Book Value as of the
Closing Date is equal to or greater than US$100,000, the Book Value of such
Non-Delivered Equipment or (B) if the Book Value of such Non-Delivered Equipment
is less than US$100,000, the lesser of US$100,000 and the amount of the
Replacement Value, in which case the Purchase Price shall be deemed adjusted
accordingly. The total aggregate Non-Delivered Equipment Refund Amount shall be
limited to five percent (5%) of the Purchase Price (the “Non-Delivered Equipment
Refund Cap”); provided that any amount in respect of Non-Delivered Equipment in
excess of the Non-Delivered Equipment Refund Cap and any and all other claims
and rights arising from or in connection with the failure to deliver or the
delay in delivering the Non-Delivered Equipment shall be subject to the
liability limits under Section 9.5.

 

2.2                                 Payment of Purchase Price.

 

(a)                                  On the Closing Date, the Purchaser and/or a
Purchaser Designee shall pay the Cash Consideration by wire transfer of
immediately available funds to such bank account(s) (including any bank
account(s) for local purchase price payable under the Transfer Agreements) as
shall be designated in writing by the Seller.

 

(b)                                 On the Closing Date, the Purchaser shall
execute and deliver to the Seller the Loan Note. As soon as practicable
following the Closing, in accordance with Section 7.3, the Guarantor shall (i)
procure that (x) its register of members is written up to reflect an allotment
of the Share Consideration to the Seller credited as fully paid and (y) the
Seller is entered therein as the holder of the Share Consideration, (ii) deliver
to the Seller evidence satisfactory to the Seller thereof, and (iii) issue and
deliver to the Seller a share

 

8

--------------------------------------------------------------------------------


 

certificate of the Guarantor executed under its common seal in respect of the
Share Consideration.

 

2.3                                 VAT; Withholding Taxes.

 

(a)                                  The Purchase Price is meant to be a net
amount that does not include any VAT.  To the extent that the consummation of
the transactions contemplated by this Agreement is subject to VAT, such VAT
shall be paid (i) if and to the extent such VAT is owed by the Seller under the
Laws of the relevant jurisdictions, by the Purchaser and/or a Purchaser
Designee, as the case may be, to the Seller at the Closing in addition to the
Purchase Price, and (ii) if such VAT is owed by the Purchaser under the Laws of
the relevant jurisdictions, by the Purchaser to the competent Taxing Authority. 
The determination of (i) to what extent the execution of this Agreement is
subject to VAT, and (ii) to what extent such VAT is owed by the Seller or by the
Purchaser shall be agreed, in accordance with applicable Laws regarding VAT, by
the parties at least fifteen (15) days prior to the Closing; provided, however,
that if the parties fail to reach such an agreement, the opinion of the
Purchaser on the applicable VAT treatment of this Agreement shall prevail and
such treatment shall be applied at the Closing. For purposes of making this
determination, the Purchaser and/or Purchaser Designee shall be entitled to seek
rulings from the relevant Taxing Authority, and upon the request of the
Purchaser and/or Purchaser Designee, the Seller shall cooperate and provide all
reasonable assistance in connection therewith. On the Closing Date, the Seller
shall issue an invoice or the equivalent thereof in the relevant jurisdiction in
accordance with applicable Laws regarding VAT. The parties hereto shall
cooperate with each other to the extent reasonably requested and legally
permitted to minimize any VAT.

 

(b)                                 If the VAT amount actually payable is higher
or lower than the amount shown on the relevant invoice (including cases where no
VAT has been invoiced at all) based on a determination of the parties (in
accordance with applicable Laws regarding VAT) made after the Closing or due to
an assessment after the Closing of a Taxing Authority, the parties shall make
appropriate declarations and filings with the relevant Taxing Authorities, amend
any invoices (to the extent required by applicable Laws regarding VAT), provide
to the respective other party any requested information and copies of relevant
documents and make any required payments to each other and the Taxing
Authorities, respectively, in each case without unreasonable delay. In
particular, if according to a final determination made by a Taxing Authority the
VAT payable by the Seller is higher than shown on the relevant invoice
(including cases where no VAT has been invoiced at all), the Purchaser and/or
Purchaser Designee shall pay the corresponding shortfall amount to the Seller
within ten (10) Business Days after receipt from the Seller of notification of
the shortfall amount and a copy of the notification from the relevant Taxing
Authority. Any interest and/or penalty due to be paid to a Taxing Authority
shall be borne by the Purchaser and/or Purchaser Designee as the case may be,
unless to the extent such interest and/or penalty is triggered by a default of
the Seller to timely pay the VAT in accordance with the determination under
Section 2.3(a), in which case the Seller shall solely bear such
interest/penalty.  If the VAT assessed by such Taxing Authority is lower than
that shown on the relevant invoice (including cases where no VAT has to be
invoiced), the Seller shall pay such excess amount to the Purchaser

 

9

--------------------------------------------------------------------------------


 

and/or Purchaser Designee as the case may be within ten (10) Business Days after
receipt of the respective VAT refund from the respective Taxing Authority,
including any interest thereon received from such Taxing Authority.

 

(c)                                  Any claim under this Section 2.3 shall
become time-barred five (5) years after the ultimate, final and binding
assessment of the relevant VAT.

 

(d)                                 The Purchaser and the Guarantor believe that
no withholdings of whatever nature are to be made on payments owed by the
Purchaser or the Guarantor under any of the transactions contemplated by this
Agreement.  If withholding Taxes are due on payments to be made by the Purchaser
or the Guarantor hereunder, then the Purchaser and the Guarantor shall make the
necessary gross up payments to leave the Seller (after the deduction of the
withholding Tax) with an amount equal to the payment which would have been due
if no withholding Tax deduction had been required. The parties hereto shall
cooperate with each other to the extent reasonably requested and legally
permitted to minimize any such withholding Tax.

 

2.4                                 Allocation of Purchase Price.

 

(a)                                  As soon as practicable after the Agreement
Date, but no later than ninety (90) days thereafter, the Seller shall submit a
preliminary allocation of the Purchase Price (taking into account any Assumed
Liabilities to the extent treated as “amount realized” under applicable Law)
among the Acquired Assets consistent with the arm’s length principle (the
“Purchase Price Allocation”) to the Purchaser in writing (such statement, the
“Preliminary Allocation Statement”). The Purchaser shall thereupon have thirty
(30) days to review the preliminary Purchase Price Allocation set forth on the
Preliminary Allocation Statement and to notify the Seller in writing of any
aspects thereof with which it disagrees. If the Purchaser does not respond
within thirty (30) days of receipt of the Preliminary Allocation Statement from
the Seller, the Purchase Price Allocation provided by the Seller shall be
treated as conclusive and binding on the parties hereto for all purposes
hereunder. In the event of any such disagreement, the parties shall negotiate in
good faith to resolve such disagreement. If the Purchaser and the Seller are
unable to agree on the Purchase Price Allocation by the date that is one hundred
fifty (150) days after the Agreement Date, the Purchaser and the Seller shall
jointly engage a third-party accountant, reasonably acceptable to both the
Purchaser and the Seller, to prepare, in its reasonable determination, the
Purchase Price Allocation that shall be conclusive and binding on the parties
hereto for all purposes hereunder. The Purchaser and the Seller agree to provide
to the third-party accountant such information as the third-party accountant may
reasonably request in connection with the preparation of such schedule and shall
request that the third-party accountant prepare and deliver to the Purchaser and
the Seller such Purchase Price Allocation as promptly as practicable, but no
later than 180 days after the Agreement Date. Any fees of the third-party
accountant shall be split equally by the Purchaser and the Seller.

 

(b)                                 The Purchase Price Allocation shall be used
to make (i) the necessary determinations for VAT purposes pursuant to Section
2.3(a), and (ii) purchase price allocations necessary for statutory accounting
(i.e., Korean IFRS or any other local

 

10

--------------------------------------------------------------------------------


 

generally accepted accounting principles) and Tax purposes. The parties agree to
report the transactions contemplated hereby for any Tax purposes in accordance
with the Purchase Price Allocation.

 

2.5                                 Allocation of Certain Items.  With respect
to certain expenses incurred in the operations of the Seller and the Seller
Subsidiaries, the following allocations shall be made between the Seller and the
Purchaser:

 

(a)                                  In the case of Taxes based on ad valorem or
similar Taxes assessed against the Acquired Assets, the portion of such Taxes
allocated to the Seller shall be deemed to be the amount of such Tax for the
entire taxable period, multiplied by a fraction the numerator of which is the
number of days in the taxable period ending on and including the Closing Date
and the denominator of which is the number of days in the entire taxable period,
with the remaining portion of such Taxes allocated to the Purchaser.

 

(b)                                 Taxes described in Section 2.5(a) above
shall be timely paid, and all applicable filings, reports and returns shall be
filed, as provided by applicable Law. The paying party shall be entitled to
reimbursement from the non-paying party in accordance with Section 2.5(a) . Upon
payment of any such Taxes, the paying party shall present a statement to the
non-paying party setting forth the amount of reimbursement to which the paying
party is entitled under Section 2.5(a) together with such supporting evidence as
is reasonably necessary to calculate the amount to be reimbursed.  The
non-paying party shall make such reimbursement promptly but in no event later
than ten (10) Business Days after the presentation of such statement.

 

SECTION 3

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

Except as set forth on the Seller Disclosure Schedules, as such schedules may be
updated pursuant to Section 11.12, the Seller represents and warrants to the
Purchaser and the Guarantor as follows:

 

3.1                                 Organization. The Seller is duly organized
and validly existing under the Laws of the Republic of Korea, is not in
administration, receivership or liquidation, no petition has been presented for
its winding-up and there are no grounds on which any petition or application
could be based for its winding-up or the appointment of an administrator or
receiver over its assets, has all requisite corporate power and authority to
own, lease and operate its properties and assets and to carry on its business as
now being conducted, is duly qualified to do business and, to the extent such
jurisdiction has a concept of good standing, is in good standing as a foreign
entity in each jurisdiction where the nature of its activities makes such
qualification necessary, except for jurisdictions in which the failure to be so
qualified, individually or in the aggregate, would not have a Seller Material
Adverse Effect.

 

3.2                                 Subsidiaries. Each of the Seller
Subsidiaries is duly organized, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or formation, as applicable and to
the extent such jurisdiction has a concept of good standing, is not in
administration, receivership or liquidation, no petition has been presented for
its winding-up and

 

11

--------------------------------------------------------------------------------


 

there are no grounds on which any petition or application could be based for its
winding-up or the appointment of an administrator or receiver over its assets,
has all requisite corporate power and authority to own, lease and operate its
properties and assets and to carry on its business as now being conducted, is
duly qualified to do business and, to the extent such jurisdiction has a concept
of good standing, is in good standing as a foreign entity in each jurisdiction
where the nature of its activities makes such qualification necessary, except
for jurisdictions in which the failure to be so qualified, individually or in
the aggregate, would not have a Seller Material Adverse Effect.

 

3.3                                 Authority; Binding Nature of Agreement. The
Seller has the power and authority to enter into and to perform its obligations
under this Agreement and the other Transaction Documents to which it is a party,
and the execution, delivery and performance by the Seller of this Agreement and
the other Transaction Documents to which it is a party have been duly authorized
by all necessary action on the part of the Seller.  The Seller has the power and
authority to cause each of the Seller Subsidiaries to transfer any Acquired
Assets owned by it pursuant to the provisions of this Agreement. Assuming the
due authorization, execution and delivery of this Agreement by the Purchaser and
the Guarantor, this Agreement constitutes the valid and binding obligation of
the Seller, enforceable against the Seller in accordance with its terms, subject
to (a) laws of general application relating to bankruptcy, insolvency,
fraudulent conveyance and transfer, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally and (b) rules of law
governing specific performance, injunctive relief and other equitable remedies.

 

3.4                                 Absence of Restrictions.  Assuming
compliance with all applicable Antitrust Laws, neither (1) the execution,
delivery or performance by the Seller of this Agreement or any of the other
Transaction Documents, nor (2) the consummation of the transactions contemplated
by this Agreement or any of the other Transaction Documents, will directly or
indirectly (with or without the giving of notice or the lapse of time or both):

 

(a)                                  contravene, conflict with or result in a
violation of any of the provisions of the Seller Constituent Documents;

 

(b)                                 contravene, conflict with or result in a
violation of any resolution adopted by the shareholders, the board of directors,
or any committee of the board of directors of any of the Seller or the Seller
Subsidiaries;

 

(c)                                  except as set forth on Schedule 3.4(c) of
the Seller Disclosure Schedules, contravene, conflict with or result in a
violation of, or give any Governmental Body or other Person the right to
challenge any of the transactions contemplated by this Agreement or any of the
other Transaction Documents or to exercise any remedy or obtain any relief
under, any Law or any order, writ, injunction, judgment or decree to which the
Seller or any of the Seller Subsidiaries, or any of the Acquired Assets, is
subject, except for such contravention, conflict, violation, challenge, remedy
or relief which, individually or in the aggregate, would not have a Seller
Material Adverse Effect;

 

(d)                                 result in the imposition or creation of any
Encumbrance (other than any Permitted Encumbrance) upon or with respect to any
Acquired Asset; or

 

12

--------------------------------------------------------------------------------


 

(e)                                  contravene, conflict with or result in a
violation of any of the terms or requirements of, or give any Governmental Body
the right to revoke, withdraw, suspend, cancel, terminate or modify, any
material Governmental Authorization that is held by the Seller or the Seller
Subsidiaries and that relates to the Business or to any of the Acquired Assets,
except for such contravention, conflict, violation, revocation, withdrawal,
suspension, cancellation, termination or modification which, individually or in
the aggregate, would not have a Seller Material Adverse Effect.

 

3.5                                 Governmental Consents.  Other than as set
forth on Schedule 3.5 of the Seller Disclosure Schedules, no consent, approval,
order or authorization of, or registration, declaration or filing with, or
notice to (any of the foregoing being a “Consent”), any Governmental Body is
required to be obtained or made by the Seller or any Seller Subsidiary in
connection with the execution, delivery and performance by the Seller or any
Seller Subsidiary of this Agreement or the consummation by the Seller or any
Seller Subsidiary of the transactions contemplated hereby, except for such
Consents which if not obtained or made would not reasonably be expected to have,
individually or in the aggregate, a Seller Material Adverse Effect.

 

3.6                                 Absence of Changes. Since December 31, 2010:

 

(a)                                  no Seller Material Adverse Effect has
occurred, and no event, occurrence, development or state of circumstances or
facts has occurred that would reasonably be expected to, have a Seller Material
Adverse Effect; and

 

(b)                                 there has not been any loss, damage or
destruction to, or any interruption in the use of, any of the assets of the
Business that has had or would reasonable be expected to have a Seller Material
Adverse Effect (whether or not covered by insurance).

 

3.7                                 Conduct in the Ordinary Course.  Since
December 31, 2010, other than as set forth on Schedule 3.7 of the Seller
Disclosure Schedules or as permitted by this Agreement, the Business has been
conducted in the ordinary course of business and none of the actions or events
prohibited by Section 5.2 has been taken or has occurred.

 

3.8                                 Assets.

 

(a)                                  The Seller and the Seller Subsidiaries have
and shall convey to the Purchaser at the Closing possession of, and good, valid
and transferable title to, all of the Transferred Tangible Assets, free and
clear of all Encumbrances, except for Permitted Encumbrances.

 

(b)                                 Except as set forth on Schedule 3.8(b) of
the Seller Disclosure Schedules, the Transferred Tangible Assets include the
manufacturing equipment capable of manufacturing eighteen (18) million units of
Business Products per quarter on the basis of operating at full capacity (i.e.,
24 hours per day, 365 days per annum).

 

(c)                                  Schedule 3.8(c) of the Seller Disclosure
Schedules sets forth an accurate and complete list of all plants, equipments and
other tangible assets used exclusively in the Business or located at the Asset
Locations (other than the Excluded Tangible Assets) with a net book value of
US$10,000 or more. All Transferred Tangible Assets (i) are in

 

13

--------------------------------------------------------------------------------


 

good operating condition and in a state of good maintenance and repair, subject
to ordinary wear and tear, (ii) are free of any material defects and (iii) were
acquired and are usable in the ordinary course of business.

 

(d)                                 To the Knowledge of the Seller, no Affiliate
of the Seller (other than the Seller Subsidiaries) owns any assets, properties
or rights that would be Acquired Assets were such assets, properties or rights
owned by the Seller or a Seller Subsidiary.

 

(e)                                  To the Knowledge of the Seller, none of the
Acquired Assets is located in the Republic of Ireland.

 

3.9                                 Inventory. The Transferred Inventory (a) was
acquired and is sufficient for the operation of the Business in the ordinary
course consistent with past practice and (b) is of a quality and quantity usable
or saleable in the ordinary course of business.

 

3.10                           Compliance with Law.

 

(a)                                  Except as set forth in Schedule 3.10(a) of
the Seller Disclosure Schedules, since December 31, 2007:

 

(i)                                to the Knowledge of the Seller, the Seller
and each of the Seller Subsidiaries has conducted the Business in compliance
with all applicable Laws in all material respects;

 

(ii)                             neither the Seller nor any Seller Subsidiary
has received any written notice or other communication from any Governmental
Body regarding any actual or possible violation in any material respect of, or
failure to comply in any material respect with, any applicable Law with respect
to the Business;

 

(iii)                          to the Knowledge of the Seller, the Seller and
the Seller Subsidiaries have at all times been, and are currently, in material
compliance with all applicable Anti-Corruption and Anti-Bribery Laws with
respect to the Business;

 

(iv)                         the Seller and the Seller Subsidiaries have
established and maintain compliance programs and reasonable internal controls
and procedures appropriate to the requirements of applicable Anti-Corruption and
Anti-Bribery Laws;

 

(v)                            to the Knowledge of the Seller, the Seller and
the Seller Subsidiaries have at all times conducted, in all material respects,
their export and import transactions in accordance with all applicable Export
and Import Control Laws with respect to the Business; and

 

(vi)                         the Seller and the Seller Subsidiaries have
established and maintain compliance programs and reasonable internal controls
and procedures appropriate to the requirements of all applicable Export and
Import Control Laws.

 

14

--------------------------------------------------------------------------------


 

3.11                           Permits and Approvals.

 

(a)                                  Schedule 1.1(i) of the Seller Disclosure
Schedules identifies all material Exclusive Permits. The Exclusive Permits held
by the Seller and the Seller Subsidiaries are valid and in full force and
effect. Schedule 1.1(i) of the Seller Disclosure Schedules identifies with an
asterisk each material Exclusive Permit set forth therein which by its terms or
by applicable Law cannot be transferred to the Purchaser at the Closing.

 

(b)                                 The Seller and the Seller Subsidiaries are
in compliance with, in all material respects, the terms and requirements of the
respective material Exclusive Permits held by the Seller or a Seller Subsidiary.

 

(c)                                  Neither the Seller nor any Seller
Subsidiary has received any notice or other communication from any Governmental
Body regarding (i) any actual or possible violation of or failure to comply with
any term or requirement of any material Exclusive Permit or (ii) any actual or
possible revocation, withdrawal, suspension, cancellation, termination or
modification of any material Exclusive Permit.

 

(d)                                 All applications required to have been filed
for the renewal of any material Exclusive Permit have been duly filed on a
timely basis with the relevant Governmental Body, and each other notice or
filing required to have been given or made with respect to such material
Exclusive Permit has been duly given or made on a timely basis with the
appropriate Governmental Body.

 

3.12                           Intellectual Property.

 

(a)                                  Schedule 1.1(c) and Schedule 1.2(l) of the
Seller Disclosure Schedules includes a true and complete list of all Patents
owned by the Seller or any of the Seller’s Affiliates and (i) for which
employees of the Seller’s Storage Systems Division were the sole inventors, (ii)
for which the cost of prosecution or maintenance is internally allocated to the
Storage Systems Division of the Seller, (iii) which were otherwise internally
allocated to the Storage Systems Division of the Seller, or (iv) which are
otherwise exclusive to the Business. Schedule 1.1(d) of the Seller Disclosure
Schedules sets forth a true and complete list, as of the Agreement Date, of all
Trademarks used for internal hard-disk drive products other than any Trademark
that incorporates the Seller’s trade name which are both part of the Business
and owned by the Seller or any of the Seller’s Affiliates.

 

(b)                                 Except as set forth in Schedule 3.12(b) of
the Seller Disclosure Schedules, to the Knowledge of the Seller, the operation
of the Business as currently conducted does not infringe or misappropriate the
Intellectual Property of any third party in any material respect.

 

(c)                                  Schedule 3.12(c) of the Seller Disclosure
Schedules is a complete and accurate list of Software owned by the Seller or any
Seller Subsidiary and which is embodied in any Business Product or distributed
by the Seller or any Seller Subsidiary to end users of Business Products.

 

(d)                                 To the Knowledge of the Seller, no Person is
engaging in any activity that infringes or misappropriates any of the material
Transferred IP.

 

15

--------------------------------------------------------------------------------

 

(e)                                  Except as set forth in Schedule 3.12(e) of
the Seller Disclosure Schedules, with respect to each item of the Transferred
Technology and Transferred IP, the Seller or a Seller Subsidiary is the owner of
the entire right, title and interest in and to such Technology and Intellectual
Property and, following the Closing, Purchaser will be entitled to use such
Technology and Intellectual Property in the continued operation of the Business
as currently conducted.

 

(f)                                    To the Knowledge of the Seller, the
Transferred Patents, Transferred Trademarks and Copyrights which are part of the
Transferred Other IP are valid and enforceable and have not been adjudged
invalid or unenforceable.

 

(g)                                 Except as set forth in Schedule 3.12(g) of
the Seller Disclosure Schedules, no Legal Proceeding has been asserted, is
pending, or to Knowledge of the Seller, is threatened, against the Seller or any
Seller Subsidiaries alleging that the operation of any material portion of the
Business or any Business Product infringes or misappropriates the Intellectual
Property of any third party in any material respect.

 

(h)                                 Schedule 3.12(h) of the Seller Disclosure
Schedule lists (i) all agreements, contracts and licenses pursuant to which any
third party has licensed or granted any rights to the Seller or any Seller
Subsidiary of Intellectual Property or Technology that is practiced by,
incorporated in, or distributed with any Business Product and material to the
operation of the Business other than licenses to generally available Software
licensed on standard industry terms and other than corporate level
cross-licenses (“In-Licenses”) and (ii) all HDD Patent corporate-level cross
licenses to which the Seller is a party other than those with respect to which
the Seller has disclosed to the Purchaser the other parties thereto through a
process to be mutually agreed upon.

 

(i)                                     Except as set forth in Schedule 3.12(i)
of the Seller Disclosure Schedules, to the Knowledge of the Seller, the Business
is not subject to any outstanding consent, settlement, decree, order,
injunction, judgment or ruling materially restricting the use of any Transferred
Patent, Transferred Trademark or Transferred Other IP or the making, importing
or selling of any Business Product.

 

(j)                                     Except as set forth in Schedule 3.12(j)
of the Seller Disclosure Schedules or those corporate level cross licenses to
which the Seller is a party and where the Seller has disclosed to the Purchaser
the other parties thereto through a process to be mutually agreed upon, the
Seller has not entered into any written Contract granting to any third party any
general right or license to any Transferred Patent or Transferred Trademark
(“Out-Licenses”).

 

(k)                                  Except as set forth on Schedule 3.12(k) of
the Seller Disclosure Schedules, none of the Product Software owned by the
Seller or any Affiliate of the Seller and used in the Business at the Closing
includes any Open Source Materials.

 

3.13                           Contracts.

 

(a)                                  Subject to Section 5.7, Schedule 1.1(h) of
the Seller Disclosure Schedules sets forth an accurate and complete list of all
Seller Contracts that relate exclusively to

 

16

--------------------------------------------------------------------------------


 

the conduct of the Business (other than the Excluded Contracts) with an annual
Contract value of US$1,000,000 or more. Each of the Assumed Contracts,
In-Licenses and Out-Licenses is valid and in full force and effect, and is
enforceable by the Seller or the Seller Subsidiaries in accordance with its
terms. Except as set forth on Schedule 3.13(a) to the Seller Disclosure
Schedules, the consummation of the transactions contemplated hereby shall not
(either alone or upon the occurrence of additional acts or events) result in any
payment or payments becoming due from the Seller, the Purchaser or any of its
Affiliates to any Person or give any Person the right to terminate or alter the
provisions of any Assumed Contract.

 

(b)                                 None of the Seller or the Seller
Subsidiaries has committed any material violation or breach of, or any material
default under, any Assumed Contract, and, to the Knowledge of the Seller, no
other Person has committed any material violation or material breach of, or any
material default under, any Assumed Contract.

 

(c)                                  The Seller has not received any written
notice or other communication regarding any actual or possible material
violation or material breach of, or material default under, any Assumed
Contract.

 

(d)                                 The Seller has not knowingly waived any of
its material rights under any Assumed Contract.

 

(e)                                  Except as set forth in Schedule 3.13(e),
there is no Assumed Contract limiting in any material respect the right of the
Seller or any of the Seller Subsidiaries to engage in any line of business,
including the Business, or to compete with any Person.

 

3.14                           Employee Matters.

 

(a)                                  Schedule 3.14(a) of the Seller Disclosure
Schedules contains a list of employees employed by the Seller or the Seller
Subsidiaries related to the Business (the “Business Employees”) as of the
Agreement Date, and accurately reflects each such employee’s location of
employment, salary, and other cash compensation payable to them, date of
employment, position, accrued paid time off or vacation as of March 31, 2011,
and exempt or non-exempt status, where applicable.  The Seller will provide an
updated list of the Business Employees as of the Closing in the event that any
Business Employee’s employment with the Seller is terminated prior to the
Closing or any employees are hired by the Seller after the Agreement Date who
would have been included on Schedule 3.14(a) of the Seller Disclosure Schedules
if employed by the Seller on the Agreement Date.

 

(b)                                 To the Knowledge of the Seller, the Seller
and each Seller Subsidiary is, and has at all times since December 31, 2007
been, in compliance, in all material respects, with all applicable Laws relating
to employment, employment practices, wages, bonuses, employee benefit plans and
programs and terms and conditions of employment related to the Business
Employees.

 

(c)                                  Except as set forth on Schedule 3.14(c) of
the Seller Disclosure Schedules, there is no pending Legal Proceeding or, to the
Knowledge of the Seller, threatened Legal

 

17

--------------------------------------------------------------------------------


 

Proceeding against the Seller or the Seller Subsidiaries raised by a Business
Employee or a former employee of the Seller or the Seller Subsidiaries related
to the Business.

 

(d)                                 Except as set forth on Schedule 3.14(d) of
the Seller Disclosure Schedules, no strike, labor dispute, slowdown, concerted
refusal to work overtime or work stoppage against the Seller or any of the
Seller Subsidiaries is pending, or to the Knowledge of the Seller, threatened,
or reasonably anticipated.

 

3.15                           Product Liability; Warranties. Except as set
forth on Schedule 3.15 of the Seller Disclosure Schedules:

 

(a)                                  there is no notice, demand, claim, action,
suit, inquiry, hearing, proceeding, notice of violation or investigation from,
by or before any Governmental Body relating to any Business Product, including
the packaging and advertising related thereto, designed, formulated,
manufactured, processed, distributed, sold or placed in the stream of commerce
by the Business, or claim or lawsuit involving a Business Product which is
pending or, to the Knowledge of the Seller, threatened by any Person; and

 

(b)                                 there has not been, nor is there under
consideration by the Business, any Business Product recall or post-sale warning
of a material nature conducted by or on behalf of the Business concerning any
Business Product.

 

3.16                           Environmental Matters.  Except as set forth on
Schedule 3.16 of the Seller Disclosure Schedules:

 

(a)                                  the Business has at all times complied and
is presently in compliance with all applicable Environmental Laws in all
material respects;

 

(b)                                 the Seller and the Seller Subsidiaries have
not received any notice, demand, claim, letter or request for information,
relating to any alleged violation of Environmental Law; and

 

(c)                                  the Seller and the Seller Subsidiaries
possess all material Governmental Authorizations required under Environmental
Laws for the Business as presently conducted and there are no circumstances,
other than the transactions contemplated hereby, that could reasonably be
expected to result in any such Governmental Authorizations being revoked,
terminated or revised; and there are no writs, injunctions, decrees, directives,
orders or judgments outstanding, in each case under any applicable Environmental
Law or any actions, suits, proceedings or investigations pending or threatened
relating to compliance with any applicable Environmental Law affecting the
Business or the Acquired Assets.

 

3.17                           Legal Proceedings.

 

(a)                                  Except as set forth in Schedule 3.17(a) of
the Seller Disclosure Schedules, there is no pending Legal Proceeding, and to
the Knowledge of the Seller, there is no threatened Legal Proceeding:

 

18

--------------------------------------------------------------------------------


 

(i)                                     that involves the Business or any of the
Acquired Assets which if decided adversely would have a Seller Material Adverse
Effect; or

 

(ii)                                  that involves the Business or any of the
Acquired Assets which challenges, or that may have the effect of preventing,
materially delaying, making illegal or otherwise interfering with, the
transactions contemplated by this Agreement.

 

(b)                                 Except as set forth in Schedule 3.17(b) of
the Seller Disclosure Schedules and, except as would not have a Seller Material
Adverse Effect, there is no decree, order, judgment, injunction, temporary
restraining order or other order in any Legal Proceeding to which the Seller,
the Business or any Acquired Asset is subject.

 

3.18                           Customers and Suppliers.  Schedule 3.18 of the
Seller Disclosure Schedules contains a true, correct and complete list of the
names and addresses of the Customers and Suppliers as of the Agreement Date. 
The Seller and the Seller Subsidiaries maintain good commercial relations with
each of their respective Customers and Suppliers and, to the Knowledge of the
Seller, no event has occurred that would materially and adversely affect the
Seller’s or the Seller Subsidiaries’ relations with any such Customer or
Supplier, excluding the transactions contemplated by this Agreement and any
announcement related thereto. The Seller has not received any written notice to
the effect that any current customer or supplier may terminate or materially
alter its business relations with the Seller or any Seller Subsidiary, either as
a result of the transactions contemplated hereby or otherwise, that, in either
case, would have a Seller Material Adverse Effect.

 

3.19                           Tax Matters.

 

(a)                                  Except as set forth in Schedule 3.19(a) of
the Seller Disclosure Schedules, the Seller and the Seller Subsidiaries have (i)
paid, withheld and remitted on a timely basis to the competent Taxing Authority
all Taxes arising out of the conduct of the Business or concerning or
attributable to the Acquired Assets that may become due and payable on or prior
to the Closing Date and (ii) timely filed all Tax Returns relating to all Taxes
arising out of the conduct of the Business or concerning or attributable to the
Acquired Assets, which Tax Returns are true and correct in all material
respects.

 

(b)                                 There are no liens on any of the Acquired
Assets with respect to Taxes.

 

3.20                           Finder’s Fee.  No broker, finder or investment
banker, other than Allen & Company LLC, is entitled to any brokerage, finder’s
or other fee or commission payable by the Seller in connection with the
transactions contemplated hereby.

 

3.21                           Investment Representations. The Seller (a)
understands that the Ordinary Shares comprising the Share Consideration have not
been, and, except as contemplated by and in accordance with the terms of Article
IV of the Shareholder Agreement, will not be, registered under the Securities
Act, or registered or qualified for resale under any state or foreign securities
laws, and are being offered and sold to the Seller hereunder in reliance upon
U.S. federal and state exemptions for transactions not involving any public
offering, (b) is subscribing for the Ordinary Shares comprising the Share
Consideration solely for its own account for investment

 

19

--------------------------------------------------------------------------------


 

purposes and not with a view to the distribution thereof, (c) has had the
opportunity to obtain additional information concerning the Guarantor as desired
in order to evaluate the merits and the risks inherent in holding the Ordinary
Shares, (d) is able to bear the economic risk inherent in holding the Ordinary
Shares, subject to the restrictions on transfer of the Ordinary Shares set forth
in the Shareholder Agreement, and (e) is an “accredited investor” within the
meaning of Rule 501(a) of Regulation D under the Securities Act.

 

3.22                           No Other Representations or Warranties.  Except
for the representations and warranties contained in this Section 3, the Seller
is not making or granting any representation or warranty or any other statement
whether express or implied and the Seller hereby disclaims any other
representation or warranty or any other statement, whether made by the Seller or
any Affiliate of the Seller or any of their respective Representatives with
respect to the Business, the Acquired Assets, the Assumed Liabilities, the
execution of this Agreement or the other Transaction Agreements or the
transactions contemplated hereunder and thereunder, and in particular and
without limiting the generality of the foregoing, the Purchaser and the
Guarantor acknowledge that the Seller makes no representation or warranty with
respect to:

 

(a)                                  any projections, estimates or budgets or
any future revenues, future results of operations (or any component thereof),
future cash flows, future financial condition (or any component thereof) or the
future conduct and operations of the Business delivered or made available to the
Purchaser, the Guarantor, their respective Affiliates or their or their
respective Affiliates’ Representatives, and

 

(b)                                 any other information or documents made
available to the Purchaser, the Guarantor, their respective Affiliates or their
or their respective Affiliates’ Representatives with respect to the Business.

 

SECTION 4

REPRESENTATIONS AND WARRANTIES OF

THE PURCHASER AND THE GUARANTOR

 

Each of the Purchaser and the Guarantor, jointly and severally, represents and
warrants to the Seller as follows, and in addition, without prejudice to the
foregoing, the Purchaser individually and on its own account as a separate
covenant represents and warrants to the Seller as follows:

 

4.1                                 Organization and Standing.  Each of the
Purchaser and the Guarantor is a corporation duly incorporated, validly existing
and, in the case of the Purchaser, in good standing under the Laws of the
jurisdiction of its incorporation, is not in administration, examinership,
receivership or liquidation, and no petition has been presented for its
winding-up and there are no grounds on which any petition or application could
be based for its winding-up or the appointment of an administrator or receiver
over its assets, has all corporate power and authority to own, lease and operate
its properties and assets and to carry on its business as now being conducted,
and is duly qualified to do business and, to the extent such jurisdiction has a
concept of good standing, is in good standing as a foreign entity in each
jurisdiction where the nature of its activities makes such qualification
necessary, except for jurisdictions in which the failure to

 

20

--------------------------------------------------------------------------------


 

be so qualified, individually or in the aggregate, would not have a Guarantor
Material Adverse Effect.

 

4.2                                 Authority; Binding Nature of Agreement. 
Each of the Purchaser and the Guarantor has the power and authority to enter
into and perform its obligations under this Agreement and the other Transaction
Documents to which it is a party (in case of the Purchaser, including without
limitation the issuance of the Loan Note and in case of the Guarantor, including
without limitation the issuance of the Share Consideration), and the execution,
delivery and performance by each of the Purchaser and the Guarantor of this
Agreement and the other Transaction Documents have been duly authorized by all
necessary action on the part of the Purchaser and the Guarantor.  Assuming the
due authorization, execution and delivery of this Agreement by the Seller, this
Agreement constitutes the valid and binding obligation of each of the Purchaser
and the Guarantor, enforceable against each of the Purchaser and the Guarantor
in accordance with its terms, subject to (a) laws of general application
relating to bankruptcy, insolvency, fraudulent conveyance and transfer,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally and (b) rules of law governing specific performance,
injunctive relief and other equitable remedies.

 

4.3                                 Capitalization.  The authorized share
capital of the Guarantor consists of (i) 1,250,000,000 Ordinary Shares, of which
427,567,347 shares were issued and outstanding as of April 15, 2011, (ii)
100,000,000 preferred shares, par value $0.00001 per share, of which no shares
were issued and outstanding as of April 15, 2011 and (iii) 40,000 non-voting
deferred shares, all of which were issued and outstanding as of April 15, 2011.
No shares in the capital of the Guarantor were held by a Subsidiary of the
Guarantor as of the Agreement Date. As of April 15, 2011, 12,130,279 Ordinary
Shares were subject to outstanding options granted under the Seagate Technology
plc 2001 Share Option Plan (the “SOP”), 37,958,529 Ordinary Shares were subject
to outstanding options granted under the Seagate Technology plc 2004 Share
Compensation Plan, as amended (the “SCP”), 129,132 Ordinary Shares were subject
to outstanding options granted under the Maxtor Corporation 2005 Performance
Incentive Plan, and 307,300 Ordinary Shares were subject to outstanding options
granted under the Maxtor Corporation Amended and Restated 1996 Stock Option
Plan. As of April 15, 2011 15,586,344 additional Ordinary Shares were reserved
and available for issuance pursuant to the SCP and 6,980,656 additional Ordinary
Shares were reserved and available for issuance pursuant to the Seagate
Technology plc Employee Stock Purchase Plan.  All of the issued and outstanding
Ordinary Shares and all shares in the capital of the Guarantor issued pursuant
to the Guarantor Stock Plans have been, or will be upon issuance, duly
authorized and validly issued, and are fully paid, and non-assessable. There are
no preemptive or other outstanding rights, options, warrants, conversion rights,
stock appreciation rights, redemption rights, repurchase rights, reserved for
issuance, agreements, arrangements or commitments of any character under which
the Guarantor is or may become obligated to issue or sell any shares or other
equity interests, or any securities or obligations exercisable or exchangeable
for or convertible into any shares or other equity interests, of the Guarantor,
and no securities or obligations evidencing such rights are authorized, issued
or outstanding. To the Knowledge of the Guarantor, the issued and outstanding
shares and other equity interests of the Guarantor are not subject to any voting
trust arrangement or other contract, agreement or arrangement restricting or
otherwise relating to the voting, dividend rights or disposition of such stock
or other equity interests.  There are no phantom stocks or

 

21

--------------------------------------------------------------------------------


 

similar rights providing economic benefits based, directly or indirectly, on the
value or price of the capital stock or other equity interests of the Guarantor.

 

4.4                                 Valid Issuance.

 

(a)                                  Prior to the Closing, the Guarantor shall
have taken all necessary action, and has and shall have sufficient authorized
shares available, to permit it to issue or otherwise deliver the Share
Consideration to be delivered hereby pursuant to the Loan Note, when and if
either the Seller or the Guarantor exercise the option to exchange the amount
due under the Loan Note for the Share Consideration. All Ordinary Shares to be
delivered to the Seller as the Share Consideration pursuant to the Loan Note
following the Closing will be validly issued, fully paid, non-assessable and
free and clear of all Encumbrances, and no Person will have any preemptive right
of subscription or purchase or any other right in respect thereof.

 

(b)                                 Prior to the Closing, the Purchaser shall
have taken all necessary action to permit it to issue and deliver the Loan Note
at the Closing.  The Loan Note to be delivered to the Seller as the Closing will
be validly issued and free and clear of all Encumbrances, other than the
Encumbrances relating to the obligations of the Purchaser therein.

 

4.5                                 Governmental Consents.  Other than the
Requisite Regulatory Approvals, no Consent is required to be obtained or made by
the Purchaser or the Guarantor in connection with the execution, delivery and
performance by the Purchaser or the Guarantor of this Agreement or the
consummation by the Purchaser or the Guarantor of the transactions contemplated
hereby, except for such Consents which if not obtained or made would not
reasonably be expected to have, individually or in the aggregate, a Guarantor
Material Adverse Effect.

 

4.6                                 SEC Filings; Financial Statements.

 

(a)                                  All registration statements, proxy
statements and other statements, reports, schedules, forms, exhibits and other
documents filed by the Guarantor with the SEC and available on the SEC website,
including all amendments thereto, since July 2, 2010 are accurate and complete
copies thereof (collectively, the “Guarantor SEC Documents”). All statements,
reports, schedules, forms, exhibits and other documents required to have been
filed by the Guarantor with the SEC since July 2, 2010 have been so filed on a
timely basis. None of the Guarantor’s Subsidiaries is required to file any
documents with the SEC. As of the time filed with the SEC (or, if amended or
superseded by a filing prior to the Agreement Date, then on the date of such
filing): (i) each of the Guarantor SEC Documents complied in all material
respects with the applicable requirements of the Securities Act or the Exchange
Act (as the case may be); and (ii) none of the Guarantor SEC Documents contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Each of the certifications and statements relating to the Guarantor
SEC Documents required by: (A) Rule 13a-14 or Rule 15d-14 under the Exchange
Act; (B) 18 U.S.C. §1350 (Section 906 of the Sarbanes-Oxley Act); or (C) any
other rule or regulation promulgated

 

22

--------------------------------------------------------------------------------


 

by the SEC or applicable to the Guarantor SEC Documents is accurate and
complete, and complies as to form and content with all applicable Laws. As used
in this Section 4.6, the term “file” and variations thereof shall be broadly
construed to include any manner in which a document or information is filed,
furnished, submitted, supplied or otherwise made available to the SEC or any
member of its staff in accordance with the applicable requirements of the
Securities Act or the Exchange Act (as the case may be).

 

(b)                                 The financial statements (including any
related notes) contained or incorporated by reference in the Guarantor SEC
Documents: (i) complied as to form in all material respects with the published
rules and regulations of the SEC applicable thereto; (ii) were prepared in
accordance with US GAAP applied on a consistent basis throughout the periods
covered (except as may be indicated in the notes to such financial statements
or, in the case of unaudited financial statements, as permitted by Form 10-Q,
Form 8-K or any successor form under the Exchange Act, and except that the
unaudited financial statements may not contain footnotes and are subject to
normal and recurring year-end adjustments, none of which were or will be
material); and (iii) fairly present, in all material respects, the consolidated
financial position of the Guarantor and its consolidated Subsidiaries as of the
respective dates thereof and the consolidated results of operations and cash
flows of the Guarantor and its consolidated Subsidiaries for the periods covered
thereby. No financial statements of any Person other than the Guarantor and its
Subsidiaries are required by US GAAP to be included in the consolidated
financial statements of the Guarantor.

 

(c)                                  The Guarantor’s auditor has at all times
since the date of enactment of the Sarbanes-Oxley Act been: (i) a registered
public accounting firm (as defined in Section 2(a)(12) of the Sarbanes-Oxley
Act); (ii) “independent” with respect to the Guarantor within the meaning of
Regulation S-X under the Exchange Act; and (iii) to the Knowledge of the
Guarantor, in compliance with subsections (g) through (l) of Section 10A of the
Exchange Act and the rules and regulations promulgated by the SEC and the Public
Company Accounting Oversight Board thereunder.  All non-audit services performed
by the Guarantor’s auditors for the Guarantor that were required to be approved
in accordance with Section 202 of the Sarbanes-Oxley Act were so approved.

 

(d)                                 The Guarantor maintains, and at all times
since July 2, 2010 has maintained, a system of internal controls over financial
reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act)
which is designed to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with US GAAP, and includes those policies and procedures
that: (i) pertain to the maintenance of records that in reasonable detail
accurately and fairly reflect the transactions and disposition of the assets of
the Guarantor; (ii) provide reasonable assurance that transactions are recorded
as necessary to permit preparation of financial statements in conformity with US
GAAP and that receipts and expenditures are being made only in accordance with
authorizations of management and directors of the Guarantor; and (iii) provide
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of the assets of the Guarantor that would have a
material effect on the financial statements. To the Knowledge of the Guarantor,
except as set forth in the Guarantor SEC Documents

 

23

--------------------------------------------------------------------------------


 

filed prior to the Agreement Date, since July 2, 2010 neither the Guarantor nor
any of its Subsidiaries nor the Guarantor’s independent registered accountant
has identified or been made aware of: (A) any significant deficiency or material
weakness in the design or operation of internal control over financial reporting
utilized by the Guarantor; (B) any illegal act or fraud, whether or not
material, that involves the Guarantor’s management or other employees; or (C)
any claim or allegation regarding any of the foregoing.

 

4.7                                 Absence of Restrictions.  Assuming
compliance with all applicable Antitrust Laws, neither (1) the execution,
delivery or performance of this Agreement or any of the other Transaction
Documents, nor (2) the consummation of transactions contemplated by this
Agreement or any of the other Transaction Documents (including without
limitation the issuance of the Loan Note at the Closing and the issuance of the
Share Consideration upon the exercise of the option to exchange the amount due
under the Loan Note for the Share Consideration), will directly or indirectly
(with or without the giving of notice or the lapse of time or both):

 

(a)                                  contravene, conflict with or result in a
violation of any of the provisions of the Guarantor Constituent Documents or the
Purchaser Constituent Documents;

 

(b)                                 contravene, conflict with or result in a
violation of any resolution adopted by the shareholders, the board of directors,
or any committee of the board of directors of the Guarantor or the Purchaser;

 

(c)                                  contravene, conflict with or result in a
violation of, or give any Governmental Body or other Person the right to
challenge any of the transactions contemplated by this Agreement or any of the
other Transaction Documents or to exercise any remedy or obtain any relief
under, any Law or any order, writ, injunction, judgment or decree to which each
of the Purchaser and the Guarantor, or any of the assets owned, used or
controlled by the Purchaser or the Guarantor, is subject, except for such
contravention, conflict, violation, challenge, remedy or relief which,
individually or in the aggregate, would not have a Guarantor Material Adverse
Effect; or

 

(d)                                 contravene, conflict with or result in a
violation of any of the terms or requirements of, or give any Governmental Body
the right to revoke, withdraw, suspend, cancel, terminate or modify, any
material Governmental Authorization that is held by the Purchaser or the
Guarantor or that otherwise relates to the business of the Purchaser or the
Guarantor or to any of the assets owned, used or controlled by the Purchaser or
the Guarantor, except for such contravention, conflict, violation, revocation,
withdrawal, suspension, cancellation, termination or modification which,
individually or in the aggregate, would not have a Guarantor Material Adverse
Effect.

 

4.8                                 Absence of Changes. Since December 31, 2010:

 

(a)                                  no Guarantor Material Adverse Effect has
occurred, and no event, occurrence, development or state of circumstances or
facts has occurred that will, or would reasonably be expected to, have a
Guarantor Material Adverse Effect; and

 

(b)                                 there has not been any loss, damage or
destruction to, or any interruption in the use of, any of the assets of the
business or the Purchaser or the Guarantor that has

 

24

--------------------------------------------------------------------------------


 

had or would reasonable be expected to have a Guarantor Material Adverse Effect
(whether or not covered by insurance).

 

4.9                                 Legal Proceedings.

 

(a)                                  There is no pending Legal Proceeding, and
to the Knowledge of the Guarantor, there is no threatened Legal Proceeding:

 

(i)                                     that involves the Guarantor or the
Purchaser which if decided adversely would have a Guarantor Material Adverse
Effect; or

 

(ii)                                  that involves the Guarantor or the
Purchaser which challenges, or that may have the effect of preventing,
materially delaying, making illegal or otherwise interfering with, the
transactions contemplated by this Agreement.

 

(b)                                 Except as would not have a Guarantor
Material Adverse Effect, there is no decree, order, judgment, injunction,
temporary restraining order or other order in any Legal Proceeding to which the
Purchaser or the Guarantor is subject.

 

4.10                           Availability of Funds.  The Purchaser has
lawfully available, and will have lawfully available on the Closing Date,
sufficient funds without any external financing to enable the Purchaser to
consummate the transactions contemplated by this Agreement and to pay all of the
Cash Consideration and the Purchaser’s and the Guarantor’s fees and expenses in
connection with this Agreement and the other Transaction Documents and the
transactions contemplated hereby and thereby. No action or proceeding has been
commenced by or against the Purchaser or the Guarantor under any bankruptcy Law
of any relevant jurisdiction for the relief of debtors or for the enforcement of
the rights of creditors.

 

4.11                           Finder’s Fee. Other than Morgan Stanley & Co.
Incorporated, no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission payable by the Guarantor or the
Purchaser in connection with the transactions contemplated hereby.

 

SECTION 5

CERTAIN COVENANTS AND AGREEMENTS

 

5.1                                 Access and Investigation. During the period
from the Agreement Date through the Closing Date (the “Pre-Closing Period”), the
Seller shall provide the Purchaser and the Purchaser’s Representatives with
reasonable access to the Seller’s Representatives, personnel, properties and
assets and to all existing books, records, work papers, financial data (other
than pricing information) and other documents and information relating to the
Business as the Purchaser may reasonably request, subject to any restrictions
under applicable Law.

 

5.2                                 Operation of the Seller’s Business.  During
the Pre-Closing Period, except as otherwise consented to by the Purchaser, the
Seller shall, and shall cause the Seller Subsidiaries to:

 

(a)                                  conduct the Business (i) in the ordinary
course and in accordance with past practices and (ii) in compliance with (x) all
Laws and Governmental Authorizations

 

25

--------------------------------------------------------------------------------

 

applicable to the Business and (y) the requirements of all Assumed Contracts to
which the Seller or the Seller Subsidiaries are a party; and

 

(b)                                 use commercially reasonable efforts to
ensure that it preserves the Business intact and maintains its relations and
goodwill with all suppliers, customers, licensors and licensees providing
services or products to the Business.

 

For the avoidance of doubt, any change in the Business or in the conduct or
operation of the Business as a result of any loss of or any other change in the
relationships with employees (including any strikes and other labor dispute),
suppliers or customers (including customer orders or contracts) of the Seller or
the Seller Subsidiaries or any change to the financial performance or position
or results of operation of the Seller or the Seller Subsidiaries resulting from
the announcement or pendency of the transactions contemplated by this Agreement
or any other industry-related factors, in and of itself without otherwise
breaching this Section 5.2, shall not be deemed to be a breach of this Section
5.2.

 

5.3                                 Preparation of Financial Statements. Prior
to the Closing Date, the Seller shall cause to be prepared and delivered to the
Guarantor (a) such audited financial statements (the “Business Financial
Statements”) of the Business that the Guarantor determines in good faith (after
consultation with its accounting and legal advisors) to be required by, and
would enable the Guarantor to comply with, the public reporting and other rules
and regulations of the SEC and the NASDAQ Global Select Market applicable to the
Guarantor in the context or as a result of the transactions contemplated by the
Transaction Documents, including those public reporting and other rules and
regulations that require, permit or contemplate the public reporting of audited
financial statements and pro forma information following the consummation of the
transactions contemplated by the Transaction Documents and (b) such audited
financial statements for the Business for the fiscal year ended December 31,
2010, (the “2010 Financial Statements of the Business”) to be prepared by the
Seller in accordance with Korean IFRS and its accounting policies and practices
under its sole control, judgment and discretion.  For the avoidance of doubt,
the 2010 Financial Statements of the Business shall not be prepared for the
Guarantor to comply with its reporting obligations and shall not be required to
be prepared with any consultation with, determination by, or any other input
from the Guarantor. In connection with the preparation and delivery of the
Business Financial Statements, the Guarantor shall, and shall cause its
Representatives to, fully cooperate with the Seller and its Representatives in a
manner that is adequate to, and exercise its reasonable best efforts to, permit
the Business Financial Statements and unaudited quarterly Business Financial
Statements for the periods ended March 31, 2011 and June 30, 2011 to be prepared
and delivered as soon as possible following the Agreement Date, but no later
than 180 days thereafter, and to be updated on a quarterly basis for each
quarter ending after June 30, 2011, with such updated unaudited quarterly
Business Financial Statements to be prepared and delivered no later than 45 days
after the end of such quarter and to be updated on an annual basis for the year
ending on December 31, 2011 (and if the Closing occurs in 2013, for the year
ending on December 31, 2012), with such updated audited Business Financial
Statements to be prepared and delivered no later than 90 days after the end of
each such year. The Seller shall be entitled to retain such internationally
recognized accounting firm without any conflict with the Seller and any other
advisors as are reasonably necessary to timely and properly prepare the Business
Financial Statements and shall be entitled to retain its current independent
accounting firm for the preparation of the 2010 Financial

 

26

--------------------------------------------------------------------------------


 

Statements of the Business. All fees, costs and expenses incurred by the Seller
or any Affiliate thereof in the preparation of the Business Financial Statements
shall be reimbursed to the Seller by the Guarantor promptly, and in any event
within ten (10) Business Days, after the submission to the Guarantor of written
invoices therefor.

 

5.4                                 Purchaser Designees; Local Asset Transfers.

 

(a)                                  The Purchaser may assign the right to
acquire certain of the Acquired Assets, or to assume certain of the Assumed
Liabilities or employment relationships with the Transferred Employees to one or
more of its Affiliates (the “Purchaser Designees”). No later than ninety (90)
days following the Agreement Date, the Purchaser shall provide to the Seller a
list of the Purchaser Designees, their respective constitutional documents and
other documents and information reasonably requested by the Seller.

 

(b)                                 The Seller shall, in good faith consultation
with the Purchaser, select the manner by which the Acquired Assets are sold,
conveyed, transferred or assigned to the Purchaser and/or the Purchaser
Designees; provided that the manner selected shall result in the Purchaser
and/or the Purchaser Designees, as applicable, receiving a Tax basis in each of
the relevant jurisdictions for local Tax purposes at least equal to the
applicable Purchase Price Allocation. If a Tax basis is not available with
respect to any Acquired Asset as a result of a non-Tax issue, the parties will
discuss the reasonable resolution of such matter.

 

(c)                                  The parties shall enter into and deliver
(and, in case of the Purchaser, shall cause the relevant Purchaser Designees to
enter into and deliver, and, in case of the Seller, shall cause the relevant
Seller Subsidiaries to enter into and deliver) the Transfer Agreements promptly
after the Agreement Date, but no later than ninety (90) days thereafter, subject
to any delays resulting from compliance with applicable Law.  The consummation
and closing of the sale, conveyance, transfer and/or assignment under each
Transfer Agreement shall be subject to and occur simultaneously on the Closing
Date.

 

5.5                                 No Negotiation. From the date hereof until
the earlier of (a) the Closing Date and (b) the date on which this Agreement is
terminated in accordance with its terms, the Seller shall not, and the Seller
shall cause each of the Seller Subsidiaries not to, directly or indirectly
through any of their respective directors, officers or other employees,
affiliates, representatives or other agents (including its financial, legal,
accounting or other advisors):  (i) solicit, knowingly encourage, knowingly
initiate or knowingly facilitate any inquiry, proposal or offer from any third
party regarding an acquisition or sale of the Business, regardless of the
structure or form of transaction (an “Alternative Transaction”); (ii) furnish or
make available to any third party any non-public information regarding the
Business in a manner intended to facilitate an Alternative Transaction; (iii)
participate in any discussions with any third party regarding an Alternative
Transaction; or (iv) enter into an agreement, or otherwise make any commitment
or other arrangement, whether binding or non-binding, regarding an Alternative
Transaction. Notwithstanding the foregoing, the Seller and each Seller
Subsidiary shall be permitted to provide confidential information and otherwise
engage in discussions with any third party in the ordinary course of business
and in furtherance of the conduct of the Business.

 

27

--------------------------------------------------------------------------------


 

5.6                                 Employee Matters.

 

(a)                                  Pursuant to the procedures set forth in
Exhibit F, and in consultation with the Seller, the Purchaser shall make offers
of employment to all of the Subject Employees. The Purchaser hereby agrees to
employ all of the Subject Employees, and any other Business Employee who
received an offer from the Purchaser, who accept offers of employment from the
Purchaser, effective as of the Closing Date (collectively, the “Transferred
Employees”). The Seller agrees that concurrent with the Closing, the Seller and
the Seller Subsidiaries shall ensure the termination of the employment
relationship with all Transferred Employees.  The Transferred Employees shall be
employed by the Purchaser in accordance with the terms and conditions set forth
in Sections 5.6(b), 5.6(c) and 5.6(d) below.

 

(b)                                 The Purchaser (or one or more Purchaser
Designees, as the case may be) shall provide guaranteed employment for no less
than five (5) years for each of the Subject Employees identified in Schedule
5.6(b) of the Seller Disclosure Schedules who become Transferred Employees, as
described in Exhibit F.

 

(c)                                  Effective upon the Closing, the Purchaser
agrees that it will employ the Transferred Employees in the same and/or similar
functional disciplines and at no less than their then current respective total
compensation (including, among other things, bonuses and payments under any
profit sharing scheme and other material employee benefits). All Transferred
Employees will be entitled to retirement, health, welfare and other employee
benefits (including vacation, floating holiday, sickness, paid time off, and
severance) that are substantially comparable, on an aggregate basis, to the
retirement, health, welfare and other employee benefits provided by the Seller
or a Seller Subsidiary to the Transferred Employees immediately prior to the
Closing Date.  Transferred Employees also will be entitled to participate in the
Purchaser’s employee benefit plans, commissions, bonus plans, and severance
benefit plans at the same level and in the same manner as provided to comparably
situated employees of the Purchaser as of the Agreement Date.  The duration of
each Transferred Employee’s employment with the Seller or a Seller Subsidiary
will be credited to such Transferred Employee as employment with the Purchaser
for all employment purposes, including the calculation of severance pay,
seniority and benefits eligibility, and vacation accrual, subject to applicable
Laws and the approval of any applicable insurance carrier, and, in the case of
severance pay, subject to any full pay-outs by the Seller, or the rollover to
and assumption by the Purchaser or relevant Purchaser Designee, upon such
Transferred Employee’s transfer or termination of employment, as applicable.

 

(d)                                 From and after the Closing Date, with
respect to the Transferred Employees, the Purchaser shall be solely responsible
for paying, providing or satisfying when due all compensation (including salary,
wages, commissions, bonuses, incentive compensation, overtime, premium pay and
shift differentials), vacation, sick pay and other paid time off, benefits and
benefit claims, severance and termination pay, notice and benefits under all
applicable Law and under any Purchaser plan, policy, practice or agreement and
all other liabilities, in each such case incurred or arising as a result of
employment or separation of employment with the Purchaser, as well as any taxes,
social

 

28

--------------------------------------------------------------------------------


 

charges or similar contributions relating to the same. The Purchaser shall be
responsible for liabilities with respect to the transfer or termination of any
Transferred Employees by the Purchaser after the Closing, including without
limitation, health care or any other continuation coverage with respect to
benefits plans established or maintained by the Purchaser after the Closing, as
applicable.  Notwithstanding the foregoing, the Seller shall transfer to the
Purchaser and/or Purchaser Designee(s), as applicable, the accrued but unpaid
severance reserves for the Transferred Employees at the Closing.

 

(e)                                  The Seller and the Purchaser agree and
acknowledge that the employment relationships of the Transferred Employees are
governed by the Laws of various jurisdictions and that the offer or transfer of
employment and subsequent employment of the Transferred Employees by the
Purchaser as contemplated by this Section 5.6 is subject to different legal
requirements depending on the jurisdiction by which the employment relationship
of the respective Transferred Employee is governed. Irrespective of the various
obligations which are set forth in this Agreement and in particular in this
Section 5.6, the Purchaser agrees to undertake all actions which may be
reasonably required to effect the employment of the Transferred Employees by the
Purchaser, and the Seller shall reasonably cooperate therewith. In connection
with the employment of the Transferred Employees by the Purchaser, each party
hereto shall comply in all material respects with all applicable Laws and any
written agreement with any relevant trade union, works council, other employee
representative body, or with any individual Transferred Employee.  Each party
hereto agrees to provide the other party with information reasonably required by
the other party to (i) comply with any legal requirement (whether statutory or
pursuant to any written agreement with any relevant trade union, works council
or other employee representative body) in respect of the contemplated employment
of the Transferred Employee by the Purchaser and (ii) inform, consult or
negotiate with or seek consent from the relevant employees, relevant trade
unions, relevant works councils or any other employee representative body in
relation to this Agreement and the transactions contemplated hereby. Unless
approved by the other party in writing, the parties hereto shall at all times
between the Agreement Date and the Closing Date, refrain from any communication
or other actions which are intended to cause, provoke or encourage a Transferred
Employee to reject the Purchaser’s offer of employment.

 

5.7                                 Assumed Contracts; Non-Assignable
Contracts.  The Seller and the Seller Subsidiaries, as applicable, shall use
commercially reasonable efforts to (a) obtain the consent of the third parties
required under any Assumed Contract in connection with the Transaction Documents
or the consummation of the transactions contemplated by the Transaction
Documents, or that may be necessary in order to prevent the termination by any
third party of any Assumed Contract as a result of the Transaction Documents or
the consummation of the transactions contemplated by the Transaction Documents,
(b) make the benefit of any Non-Assignable Contract available to the Purchaser
so long as the Purchaser fully cooperates with the Seller and the Seller
Subsidiaries and promptly reimburses the Seller and the Seller Subsidiaries for
all payments made by the Seller or the Seller Subsidiaries (with the prior
written approval of the Purchaser) in connection therewith and (c) enforce, at
the request of the Purchaser and at the sole expense and for the account of the
Purchaser, any right of the Seller or the Seller Subsidiaries arising from any
Non-Assignable Contract against the other party or parties thereto

 

29

--------------------------------------------------------------------------------


 

(including the right to elect or terminate any such Non-Assignable Contract in
accordance with the terms thereof). The Purchaser shall use commercially
reasonable efforts to avoid taking any action or suffering any omission which
would limit, restrict or terminate in any material respect the benefits to the
Purchaser of any Non-Assignable Contract. Nothing in this Agreement or any
document executed in connection herewith shall constitute a sale, assignment,
transfer or conveyance to, or assumption by, the Purchaser of the Non-Assignable
Contracts, and prior to obtaining the applicable third-party consent with
respect to a Non-Assignable Contract that would otherwise be included in an
Assumed Contract, such Contract shall not be included in the Assumed Contracts
and shall be retained by the Seller. With respect to any such Non-Assignable
Contract as to which the necessary approval or consent for the assignment or
transfer to the Purchaser is obtained following the Closing, the Seller shall
transfer such Non-Assignable Contract to the Purchaser by execution and delivery
of an instrument of conveyance promptly after the receipt of such approval or
consent. Notwithstanding anything to the contrary in this Section 5.7, the
Seller shall not be obligated to incur any out-of-pocket expenses in order to
obtain a third-party consent related to any Assumed Contract.

 

5.8                                 Public Announcements. During the Pre-Closing
Period, neither the Purchaser or the Guarantor, on the one hand, nor the Seller
or the Seller Subsidiaries, on the other hand, shall (and they shall not permit
any of their respective Affiliates or Representatives to) issue any press
release or make any public statement regarding this Agreement or any of the
other Transaction Documents, or regarding any of the transactions contemplated
hereby or thereby, without the other parties’ prior written consent; provided,
however, that nothing herein shall be deemed to prohibit any party from making
any public disclosure that such party deems necessary or appropriate under
applicable Law or the rules of any securities exchange or market, in which case
the other parties shall be consulted in good faith as to the nature, content and
form of such public disclosure prior to disclosure; provided, further, that
without the prior written consent of the other parties, no party shall at any
time disclose to any Person the fact that this Agreement or any of the other
Transaction Documents has been entered into or any of the terms of this
Agreement or any of the other Transaction Documents other than to such party’s
advisors who such party reasonably determines needs to know such information for
the purpose of advising such party, it being understood that such advisor will
be informed of the confidential nature of this Agreement and the other
Transaction Documents and the terms hereof and thereof and will be directed to
treat such information as confidential in accordance with the terms of this
Agreement.

 

5.9                                 Confidentiality.

 

(a)                                  Except as set forth in Schedule 5.9 of the
Seller Disclosure Schedules, none of the parties hereto shall, and each party
shall ensure that none of their respective Affiliates will, during the
Pre-Closing Period and after the Closing Date, disclose any Confidential
Information, whether regarding itself or regarding the other parties, to any
third Person. The obligation of the parties under this Section 5.9 shall not
apply to any of the following: (i) disclosure of such Confidential Information
required by applicable Law or the rules of any securities exchange or market, in
which case the other parties shall be consulted in good faith as to the nature,
content and form of such disclosure prior to disclosure; (ii) disclosure of such
Confidential Information to such party’s professional advisors who have been
retained in relation to the transactions contemplated by this

 

30

--------------------------------------------------------------------------------


 

Agreement and the other Transaction Documents and who have been informed of the
confidential nature of such information and agreed to treat such information as
confidential in accordance with the terms of this Agreement, but only to the
extent necessary for such advisors to perform their duties; and (iii) disclosure
of such Confidential Information for the purpose of defending any claim against
the other party or parties under this Agreement or enforcing its rights
hereunder.

 

(b)                                 Upon the Closing, any Confidential
Information which is part of the Acquired Assets that pertains exclusively to
the Business shall be deemed to be the Confidential Information of the
Purchaser.

 

(c)                                  The parties acknowledge that the Guarantor
and the Seller have previously entered in a Mutual Nondisclosure Agreement,
dated February 28, 2011 (the “Nondisclosure Agreement”), which Nondisclosure
Agreement shall continue in full force an effect in accordance with its terms
except as modified by this Section 5.9.

 

5.10                           Reasonable Efforts; Further Assurances;
Cooperation.  Subject to the other provisions hereof, each party hereto shall
use its reasonable best efforts to take, or cause to be taken, and do, or cause
to be done, all things necessary, proper or advisable under applicable Law to
cause the transactions contemplated herein to be effected as soon as
practicable, but in any event on or prior to the Expiration Date, in accordance
with the terms hereof and shall cooperate fully with each other party and its
Representatives in connection with any step required to be taken as a part of
its obligations hereunder, including the following:

 

(a)                                  Each party hereto shall promptly and timely
make its filings and submissions and shall use its reasonable best efforts to
obtain any required approval of any Governmental Body with jurisdiction over the
Acquired Assets or the transactions contemplated by this Agreement and the other
Transaction Documents.  Each of the parties hereto shall furnish to each other
party all information required for any application or other filing to be made by
such other party pursuant to any applicable Law in connection with the
transactions contemplated hereby; provided that if any such information, in the
discretion of the party providing the information, is deemed confidential, it
shall be provided on an outside counsel basis only;

 

(b)                                 Each party hereto shall promptly notify the
other party of (and provide written copies of) any communications from or with
any Governmental Body in connection with the transactions contemplated hereby;

 

(c)                                  In the event any claim, action, suit,
investigation or other proceeding by any Governmental Body or other Person is
commenced that questions the validity or legality of the transactions
contemplated by this Agreement or the other Transaction Documents or seeks
damages in connection therewith, the parties hereto shall (i) cooperate and use
their respective reasonable best efforts to defend against such claim, action,
suit, investigation or other proceeding, (ii) in the event an injunction or
other order is issued in any such claim, action, suit, investigation or other
proceeding, use their respective best efforts to have such injunction or other
order lifted and (iii) cooperate

 

31

--------------------------------------------------------------------------------


 

reasonably regarding any other impediment to the consummation of the
transactions contemplated by this Agreement and the other Transaction Documents;

 

(d)                                 The Seller shall give notices to all
relevant third parties and use its commercially reasonable efforts (in
consultation with the Purchaser) to obtain such third-party consents necessary
or required to consummate the transactions contemplated by this Agreement and
the other Transaction Documents;

 

(e)                                  The Seller will, without demanding any
further consideration therefor, at the request and expense of the Purchaser
(except for the value of the time of the Seller’s employees), use its
commercially reasonable efforts to do (and cause its Affiliates to do) all
lawful acts that are necessary for prosecuting, sustaining, obtaining
continuations of, or reissuing Transferred IP and for evidencing, maintaining,
recording and perfecting the Purchaser’s rights to any Transferred IP, including
but not limited to (i) execution and acknowledgement of (and causing its
Affiliates to execute and acknowledge) assignments and other instruments in a
form reasonably required by the Purchaser for each Patent jurisdiction and (ii)
providing the Purchaser (or the relevant Purchaser Designee) with reasonable
assistance to secure the Purchaser’s rights in any inventions within the
Transferred IP, in any and all applicable countries, including the disclosure to
the Purchaser of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments, and all other
instruments necessary in order to apply for, register, obtain, maintain, defend,
and enforce such rights, and in order to deliver, assign and convey to the
Purchaser, its successors, assigns, and nominees the sole and exclusive rights,
title, and interest in and to all such inventions, and testifying in a suit or
other proceeding relating to such inventions within the Transferred IP;

 

(f)                                    As soon as practicable after the
Agreement Date, but no later than sixty (60) days thereafter, the parties hereto
shall agree on the list and scope of services to be provided under the
Transition Services Agreement, which services thereunder shall be provided for
up to a maximum of twelve months after the Closing Date, unless the parties
otherwise mutually agree in writing. Within sixty (60) days thereafter, the
parties hereto shall negotiate in good faith and agree on the form of the
Transition Services Agreement; and

 

(g)                                 The parties hereto shall negotiate in good
faith, enter into and deliver the Supply Agreement for Internal Drives and the
Transition Services Agreement on or prior to the Closing Date, which shall
become effective as of the Closing Date.

 

5.11                           Regulatory Approvals.

 

(a)                                  Each of (i) the Guarantor, (ii) the
Purchaser and (iii) to the extent required by applicable rules and regulations,
the Seller and the Seller Subsidiaries, agrees to make, and if applicable,
agrees to cause its respective Affiliates to make, an appropriate filing
pursuant to (a) the HSR Act and (b) Regulation (EC) no. 139/2004 (the “EU Merger
Regulation”) with respect to the transactions contemplated by this Agreement and
the other Transaction Documents within ten (10) Business Days after the
Agreement Date and to supply promptly any additional information and documentary
material that may be

 

32

--------------------------------------------------------------------------------


 

requested pursuant to the HSR Act and the EU Merger Regulation as referred to
above. In addition, each party hereto agrees to make, or to cause to be made, to
the extent required by applicable rules and regulations, any filing that may be
required under any other Antitrust Law or by any other Governmental Body,
including any other requirements of the Antitrust Law of any relevant
jurisdiction, if applicable, within thirty (30) days after the Agreement Date
and to supply promptly any additional information and documentary material that
may be requested pursuant thereto. In the event that any applicable Antitrust
Law requires that a filing be made within less than thirty (30) days after the
Agreement Date, then such requirement shall be complied with by the parties.
Each party hereto shall have responsibility for its respective filing fees (and
the filing fees of their respective Affiliates, if applicable) associated with
the HSR Act filings, the EU Merger Regulation filings and any other filings
required in any other jurisdictions under any other Antitrust Laws.

 

(b)                                 If a party hereto (or any Affiliate of a
party hereto) receives a request for additional information or documentary
material from any Governmental Body with respect to the transactions
contemplated by this Agreement or the other Transaction Documents, then it shall
use its reasonable best efforts to make, or cause to be made, as soon as
reasonably practicable and after consultation with the other party, an
appropriate response in compliance with such request, and, if permitted by
applicable Law and by any applicable Governmental Body, provide the other
party’s counsel with advance notice and the opportunity to participate in any
material meeting with any Governmental Body in respect of any filing made
thereto in connection with the transactions contemplated by this Agreement or
the other Transaction Documents.  Neither the Guarantor or the Purchaser (or any
Affiliates thereof), on the one hand, nor the Seller or the Seller Subsidiaries
(or any Affiliates thereof), on the other hand, shall commit to or agree with
any Governmental Body to stay, toll or extend any applicable waiting period
under the HSR Act, the EU Merger Regulation or other applicable Antitrust Laws,
without the prior written consent of the other party (such consent not to be
unreasonably withheld, conditioned or delayed).

 

(c)                                  In the event the Requisite Regulatory
Approvals have not been obtained by December 31, 2011 and to the extent the
Guarantor and the Purchaser have not materially breached this Agreement or any
other Transaction Document that has been entered into and is effective and are
not in material breach of this Section 5.11, then the Guarantor shall have the
right to extend the Expiration Date to March 31, 2012, solely for the purpose of
obtaining the Requisite Regulatory Approvals. The Guarantor shall, not less than
five (5) Business Days prior to December 31, 2011, provide to the Seller written
notice that it intends to extend the Expiration Date (such notice, the “Notice
of Extension”).  The Notice of Extension shall (i) identify the Requisite
Regulatory Approvals not yet obtained, and (ii) provide a detailed explanation
of the information being requested by any Governmental Body that has not yet
provided a Requisite Regulatory Approval and the actions such Governmental Body
has required the Guarantor, the Purchaser and any of their respective Affiliates
to take in order to obtain such Requisite Regulatory Approvals.

 

33

--------------------------------------------------------------------------------


 

(d)                                 None of the parties hereto shall take any
action that would reasonably be expected to hinder or delay the obtaining of
clearance or any necessary approval of any Governmental Body under any Antitrust
Laws or the expiration of any required waiting periods under any Antitrust Laws.

 

(e)                                  For the avoidance of doubt, each of the
parties hereto hereby fully acknowledges and unequivocally agrees that such
party would be irreparably damaged if any of the provisions of this Section 5.11
are not performed by the other party in accordance with their specific terms and
that any breach of this Section 5.11 by the Purchaser or the Guarantor, or the
Seller, as the case may be, would not be adequately compensated by monetary
damages alone. Accordingly, to the fullest extent permitted by applicable Law,
(i) in addition to any other right or remedy to which the Seller, the Purchaser
or the Guarantor may be entitled, at law or in equity, the Seller, the Purchaser
or the Guarantor, as the case may be, shall be entitled to enforce any provision
of this Section 5.11 by a decree of specific performance and temporary,
preliminary and permanent injunctive relief to prevent breaches or threatened
breaches of any of the provisions of this Section 5.11 in any action instituted
in a court of competent jurisdiction, without the posting of any bond or other
undertaking, and (ii) each party hereto hereby irrevocably waives, in any action
for specific performance, the defense of adequacy of a remedy at law. For the
avoidance of doubt, in case a remedy of specific performance is not granted, the
Seller would remain entitled to terminate this Agreement under Section 8.1(b) .

 

(f)                                    Notwithstanding any of the foregoing,
none of the Purchaser or any of its Affiliates shall be under any obligation to
agree to sell, hold, separate, divest, discontinue or limit, before or after the
Closing Date, any material assets or businesses or interest in any material
assets or businesses of the Purchaser or any of its Affiliates.

 

5.12                           Transfer Taxes; Expenses.  Any transfer Taxes or
recording fees payable as a result of the purchase and sale of the Acquired
Assets or any other action arising out of this Agreement or the other
Transaction Documents shall be paid by the Purchaser.  The parties hereto shall
cooperate with each other to the extent reasonably requested and legally
permitted to minimize any such transfer Taxes or recording fees. The parties
hereto shall cooperate in the preparation, execution and filing of all returns,
questionnaires, applications and other documents regarding Taxes and all
transfer, recording, registration and other fees that become payable in
connection with the transactions contemplated hereby that are required or
permitted to be filed at or prior to the Closing.

 

5.13                           Non-Competition. For period of five (5) years
from the Closing Date (the “Non-Compete Period”), neither the Seller nor any
Affiliate of the Seller (other than natural Persons) shall, directly or
indirectly, engage in whole or in part in a business substantially the same as
the Business as it is conducted by the Seller and any Affiliate of the Seller as
of the Closing Date, or in the design or manufacturing of (or having
manufactured) HDDs.  Notwithstanding the foregoing and anything else in this
Agreement or any other Transaction Document, neither the Seller nor any
Affiliate of the Seller (other than natural Persons) shall be precluded from,
and shall not be in violation of this Section 5.13 by, (i) performing any
obligations under, exercising any rights under or otherwise conducting or
engaging in any activities contemplated to be

 

34

--------------------------------------------------------------------------------


 

undertaken by the Seller or any Affiliate of the Seller in connection with this
Agreement or any other Transaction Document, including the IP Agreement and the
Transition Services Agreement, (ii) conducting or in any manner otherwise
engaging in, directly or indirectly, (x) the Seller’s Component Business or (y)
the research and development, design, manufacture, sale or any other
commercialization of semiconductor products, solid-state drives or devices,
components or other products which are not complete HDDs or which merely include
or incorporate HDDs, (iii) the distribution or resale of HDDs purchased from the
Purchaser, its Affiliates or a third party and warranty and other support in
connection with the same or (iv) acquiring less than five percent (5%) of the
outstanding equity interest in or investing less than US$100,000,000 in any
Person engaged in the business of designing, making, assembling, servicing,
supporting or selling HDDs.

 

5.14                           Non-Solicitation. Neither the Purchaser nor the
Guarantor shall, for a period of thirty (30) months from the Agreement Date, in
any manner, directly, indirectly, individually, in partnership, jointly or in
conjunction with any Person, except as otherwise expressly permitted by Section
5.6 with respect to Subject Employees and Transferred Employees, (i) recruit or
solicit or attempt to recruit or solicit, on any of their behalves or on behalf
of any other Person, any Business Employee, (ii) encourage any Person to recruit
or solicit any Business Employee, or (iii) otherwise encourage any Business
Employee to discontinue his or her employment with the Seller or any Affiliate
of the Seller; provided that the placement of advertisements or general
solicitations for employment in publications of broad dissemination, including
in newspapers or on the Internet, shall not be deemed to be a violation of this
Section 5.14, so long as no employee or group of employees of the Seller or any
Affiliate of the Seller are specifically targeted.

 

5.15                           Customer Visits; Supplier Relationships.

 

(a)                                  During the Pre-Closing Period, the Seller
shall permit the Purchaser to discuss and meet, and shall reasonably cooperate
in such discussions and meetings, with any Customer of the Seller and the Seller
Subsidiaries that the Purchaser so requests. A Representative of the Seller or a
Seller Subsidiary shall have the right, but not the obligation, to accompany the
Purchaser’s Representative to such meetings and shall participate with the
Purchaser’s Representative in any such discussions. Furthermore, the Seller and
the Seller Subsidiaries shall cooperate with the Purchaser in the preparation of
presentations to such Customers with respect to the transactions contemplated by
this Agreement and the other Transaction Documents.  All costs relating to the
actions described in this Section 5.15 (other than the cost of travel for the
Seller’s Representative) shall be borne solely by the Purchaser. The Seller
shall promptly notify the Purchaser if a commercial relationship and/or
agreement it has with a Customer terminates during the Pre-Closing Period.

 

(b)                                 The Purchaser acknowledges that the Seller
and the Seller Subsidiaries have made non-documented informal commitments with
certain suppliers set forth on Schedule 5.15(b) of the Seller Disclosure
Schedules for maintaining long-term business relationships and continued supply
and purchase.  The Purchaser hereby agrees to use good-faith commercially
reasonable efforts to honor such long-term commitments as long as practicably
possible after the Closing.

 

35

--------------------------------------------------------------------------------

 

 

5.16                           Inventory. The Seller shall maintain a target
level of all inventory intended for use exclusively in the Business so that at
the time of the Closing the value of the Transferred Inventory shall be as
follows: (a) raw materials being equal to or greater than the value of 17.3
days, (b) work-in-progress being equal to or greater than 6.4 days, and
(c) finished goods being equal to or greater than 17.2 days, in each case
intended for use exclusively in the Business measured as of the Closing Date
based on the cost of goods sold as of the end of the last quarter immediately
preceding the Closing Date; provided, however, that the parties hereto agree
that the aforementioned inventory level targets as of the Closing may be reduced
by 10% by the relevant division of the Seller.

 

5.17                           Delivery of Books and Records.  During the period
commencing on the Agreement Date and continuing through the one year anniversary
of the Closing Date, upon reasonable written request by the Purchaser, the
Seller shall make commercially reasonable efforts to deliver, and to cause its
Affiliates to deliver, to the Purchaser copies of all books and records used in
the conduct of the Business, including all manuals, records and files,
correspondence, logs, technical records, research and development files,
litigation files, sales and promotional materials, advertising materials,
warranty records, engineering records and personnel records of the Seller, as
well as such additional financial, operating, and other data and information as
the Purchaser may reasonably request predominantly relating to the operations of
the Business to the extent permitted by relevant Contracts and applicable Laws.

 

5.18                           Valuation in Respect of the Loan Note. The
Purchaser and the Guarantor shall have procured that a valuation report
reasonably satisfactory to the Seller and in compliance with Section 30
Companies (Amendment) Act 1983 of Ireland in respect of the promissory note to
be delivered to the Guarantor as consideration for the allotment of the Share
Consideration issuable pursuant to the instrument constituting the Loan Note,
and copies of such report shall be delivered to the Guarantor and the Seller on
or prior to the Closing Date.

 

5.19                           Covenant to Pay Irish Stamp Duty.

 

(a)                                  If any Irish stamp duty is payable on or in
respect of this Agreement or any document or any transfer, assignment or other
conveyance on sale (as defined for the purposes of the Stamp Duties
Consolidation Act 1999 of Ireland), in each case, contemplated herein or
required to be delivered by the terms hereof or the instrument constituting the
Loan Note or any document contemplated therein or required to be delivered by
the terms thereof, then the Purchaser shall pay such liability in accordance
with its obligations under Irish law.

 

(b)                                 Without prejudice to the foregoing, if the
Seller becomes liable to pay any Irish stamp duty as a result of the execution
of the Transaction Documents or on the allotment of the Shares (as such term is
defined in the form of the Loan Note attached as Exhibit E hereto), the Seller
shall notify the Purchaser promptly and the Purchaser shall pay promptly to the
Seller by way of liquidated damages an amount equal to any such stamp duty and
any interest or penalties or surcharges payable in respect thereof.

 

36

--------------------------------------------------------------------------------


 

SECTION 6

CONDITIONS PRECEDENT

 

6.1                                 Conditions Precedent to Obligations of
Purchaser, Guarantor and Seller.  The obligations of the Purchaser, the
Guarantor and the Seller to consummate the transactions contemplated by this
Agreement are subject to the satisfaction, at or prior to the Closing, of the
following conditions:

 

(a)                                  the waiting period applicable to the
consummation of the transactions contemplated by this Agreement and the other
Transaction Documents under the HSR Act (or any extension thereof) shall have
expired or been terminated;

 

(b)                                 the European Commission shall have issued a
decision under Article 6(1)(b) or 8(1) or 8(2) of the EC Merger Regulation (or
shall be deemed to have done so under Article 10(6) thereof), declaring the
transactions contemplated by this Agreement and the other Transaction Documents
compatible with EC Common Market;

 

(c)                                  similar approvals under the Antitrust Laws
of the Republic of Korea, Japan and the People’s Republic of China applicable to
the consummation of the transactions contemplated by this Agreement and the
other Transaction Documents shall have been obtained (through the expiration of
any applicable waiting period or otherwise) (the approvals contemplated under
Sections 6.1(a), 6.1(b) and 6.1(c), collectively, the “Requisite Regulatory
Approvals”); and

 

(d)                                 no Governmental Body in the United States,
the European Union, the Republic of Korea, Japan or the People’s Republic of
China shall have enacted, issued, promulgated, enforced or entered any Law or
Order (which Order has become final and non-appealable), which Law or Order is
in effect and which has the effect of making any of the transactions
contemplated by this Agreement illegal or otherwise prohibiting the Closing,
other than any Antitrust Law (or Order seeking to enforce the provisions of any
Antitrust Law) and any Law or Order that would not have a Seller Material
Adverse Effect or a Guarantor Material Adverse Effect.

 

6.2                                 Conditions Precedent to Obligations of
Purchaser and Guarantor. The obligations of the Purchaser and the Guarantor to
consummate the transactions contemplated by this Agreement are subject to the
preparation and delivery of the 2010 Financial Statements of the Business
pursuant to Section 5.3.

 

SECTION 7

CLOSING

 

7.1                                 Closing. The Closing shall take place at the
offices of Paul, Hastings, Janofsky & Walker LLP in Palo Alto, California within
three (3) Business Days following the day on which the conditions set forth in
Section 6.1 shall have been satisfied or waived in accordance with this
Agreement or at such other place or time or on such other date as the Seller,
the Purchaser and the Guarantor may agree in writing.

 

37

--------------------------------------------------------------------------------


 

7.2                                 Closing Actions.  On the Closing Date, the
parties shall perform the following actions:

 

(a)                                  the Purchaser shall pay the Cash
Consideration to the Seller, as provided in Section 2.2(a);

 

(b)                                 the Purchaser and the Guarantor shall
deliver to the Seller the executed Loan Note under which the Seller or the
Guarantor may, at its option, require that the amount due under the Loan Note be
exchanged for the Share Consideration;

 

(c)                                  the Seller shall deliver to the Purchaser
such other executed instruments of assignment, certificates of title documents,
deeds and conveyance documents necessary to transfer to the Purchaser the
Acquired Assets, together with possession of the Acquired Assets;

 

(d)                                 without limiting the foregoing, the Seller
shall deliver to the Purchaser executed Patent and Trademark assignments, in a
form reasonably acceptable to the Purchaser, suitable for filing with the US
Patent and Trademark Office or other relevant authority in each jurisdiction in
which such Transferred Patents or Transferred Trademarks have been filed or
issued;

 

(e)                                  the relevant parties hereto shall enter
into and deliver the Supply Agreement for Internal Drives and the Transition
Services Agreement; and

 

(f)                                    the parties hereto shall perform all
their respective obligations (and, in case of the Purchaser, shall cause the
Purchaser Designees to perform their respective obligations, and, in case of the
Seller, shall cause the Seller Subsidiaries to perform their respective
obligations) required to be performed at Closing under the Transfer Agreements.

 

7.3                                 Issuance of Share Consideration. As soon as
practicable after the Closing, but no later than 00:01 a.m., Irish time, on the
date immediately following the Closing Date and upon any party’s exercise of its
option to require that the amount due under the Loan Note be exchanged for the
Share Consideration, the Guarantor shall allot, issue and deliver the Share
Consideration, free and clear of all Encumbrances, to the Seller.

 

SECTION 8

TERMINATION

 

8.1                                 Termination Events.  This Agreement may be
validly terminated (and the transactions contemplated by this Agreement and the
other Transaction Documents abandoned) at any time prior to the Closing only as
follows:

 

(a)                                  by mutual written consent of the Guarantor
and the Seller; or

 

(b)                                 by the Seller in its sole discretion, in the
event the Closing has not occurred by the Expiration Date and the Requisite
Regulatory Approvals have not been obtained by such date.

 

38

--------------------------------------------------------------------------------


 

8.2                                 Closing Breach. In the event that (a) the
Requisite Regulatory Approvals have been obtained pursuant to Section 6.1,
(b) the conditions set forth in Section 6.1(d) and Section 6.2 have been
satisfied or waived, and (c) the Purchaser and the Guarantor do not fulfill
their obligations under this Agreement to timely consummate the transactions
contemplated by this Agreement and the other Transaction Documents (“Closing
Breach”), the Seller shall be entitled to seek specific performance of the
provisions of this Agreement, including the provisions relating to the
consummation of the transactions contemplated by this Agreement and the other
Transaction Documents, as set forth in Section 11.1. If such remedy of specific
performance is not granted to the Seller for any reason whatsoever, the Seller
may terminate this Agreement at its sole discretion and receive the termination
fee pursuant to Section 8.3(b), as well as seek any and all other remedy
available under law and equity.

 

8.3                                 Effect of Termination.

 

(a)                                  If this Agreement is terminated by the
Seller pursuant to Section 8.1(b), the Purchaser and the Guarantor, jointly and
severally, shall pay to the Seller an amount equal to US$72,500,000 as promptly
as possible (but in any event within five (5) Business Days after the date of
termination).

 

(b)                                 If this Agreement is terminated by the
Seller pursuant to Section 8.2, the Purchaser and the Guarantor, jointly and
severally, shall pay to the Seller an amount equal to US$82,500,000 as promptly
as possible (but in any event within five (5) Business Days after the date of
termination).

 

(c)                                  The payment contemplated by
Section 8.3(a) and Section 8.3(b) shall only be payable by the Guarantor and the
Purchaser, together, one time as a single payment.

 

(d)                                 In the event of termination of this
Agreement, this Agreement shall forthwith become void and there shall be no
liability on the part of any party to this Agreement, except for the obligations
and other provisions set forth under Section 5.8 (Public Announcements),
Section 5.9 (Confidentiality), this Section 8 (TERMINATION), and Section 11
(MISCELLANEOUS PROVISIONS) (other than Section 11.12 (Seller Disclosure
Schedules)) and Exhibit A (Certain Definitions), all of which shall survive the
date of termination of this Agreement. Notwithstanding the foregoing, but
subject to the following proviso of this sentence, nothing contained herein
shall relieve any party from liability for any fraud and willful and intentional
breach hereof; provided, however, that in the event this Agreement is terminated
pursuant to Section 8.1(b) and the Seller receives the payment contemplated by
Section 8.3(a), then receipt of such payment in full shall constitute liquidated
damages for any breach of this Agreement and none of the Seller or any of its
Affiliates shall be entitled to additional damages or other remedies for any
breach of the this Agreement occurring prior to such termination.

 

39

--------------------------------------------------------------------------------


 

SECTION 9

INDEMNIFICATION

 

9.1                                 Indemnification Obligations of the Seller.
From and after the Closing, the Seller shall indemnify and hold harmless the
Purchaser Indemnified Parties from, against, and in respect of, any and all
Losses arising out of or relating to:

 

(a)                                  any inaccuracy in or breach of any
representation or warranty of the Seller set forth in this Agreement, either at
and as of the Agreement Date or the Closing Date as if such representation and
warranty had been made at and as of the Closing Date;

 

(b)                                 any breach of any covenant, agreement or
undertaking made by the Seller in this Agreement; or

 

(c)                                  the Excluded Liabilities.

 

The Losses of the Purchaser Indemnified Parties described in this Section 9.1 as
to which the Purchaser Indemnified Parties are entitled to indemnification are
collectively referred to as “Purchaser Losses.”

 

9.2                                 Indemnification Obligations of the Purchaser
and the Guarantor. From and after the Closing, the Purchaser and the Guarantor
shall, jointly and severally, indemnify and hold harmless the Seller Indemnified
Parties from, against and in respect of any and all Losses arising out of or
relating to, and in addition, without prejudice to the foregoing, the Purchaser
individually and on its own account as a separate covenant shall indemnify and
hold harmless the Seller Indemnified Parties from, against and in respect of any
and all Losses arising out of or relating to:

 

(a)                                  any inaccuracy in or breach of any
representation or warranty of the Purchaser or the Guarantor set forth in this
Agreement, either at and as of the Agreement Date or the Closing Date as if such
representation and warranty had been made at and as of the Closing Date;

 

(b)                                 any breach of any covenant, agreement or
undertaking made by the Purchaser or the Guarantor in this Agreement; or

 

(c)                                  the Assumed Liabilities.

 

The Losses of the Seller Indemnified Parties described in this Section 9.2 as to
which the Seller Indemnified Parties are entitled to indemnification are
collectively referred to as “Seller Losses.”

 

9.3                                 Indemnification Procedure.

 

(a)                                  Within ten (10) Business Days following
receipt by an Indemnified Party of notice by a third party (including any
Governmental Body) of any complaint, dispute or claim or the commencement of any
audit, investigation, action or proceeding with respect to which such
Indemnified Party may be entitled to indemnification pursuant hereto (a
“Third-Party Claim”), such Indemnified Party shall provide written notice
thereof to the party obligated to indemnify under this Agreement (the
“Indemnifying Party”), provided, however, that the failure to so notify the
Indemnifying Party shall

 

40

--------------------------------------------------------------------------------


 

relieve the Indemnifying Party from liability hereunder with respect to such
Third-Party Claim only if, and only to the extent that, such failure to so
notify the Indemnifying Party prejudices the Indemnifying Party or results in
the forfeiture by the Indemnifying Party of rights and defenses otherwise
available to the Indemnifying Party with respect to such Third-Party Claim.  The
Indemnifying Party shall have the right, upon written notice assuming full
responsibility for any Purchaser Losses or Seller Losses (as the case may be)
resulting from such Third-Party Claim delivered to the Indemnified Party within
twenty (20) days thereafter, to assume the defense of such Third-Party Claim. 
In the event, however, that the Indemnifying Party declines or fails to assume
the defense of such Third-Party Claim within such twenty (20) day period, then
the Indemnified Party shall have the right, but not the obligation, to assume
the defense of such Third-Party Claim and any Purchaser Losses or any Seller
Losses (as the case may be) shall include the reasonable fees and disbursements
of counsel for the Indemnified Party as incurred. In any Third-Party Claim for
which indemnification is being sought hereunder the Indemnified Party or the
Indemnifying Party, whichever is not assuming the defense of such Third-Party
Claim, shall have the right to participate in such matter and to retain its own
counsel at such party’s own expense. The Indemnifying Party or the Indemnified
Party (as the case may be) shall at all times use reasonable efforts to keep the
Indemnifying Party or Indemnified Party (as the case may be) reasonably apprised
of the status of the defense of any matter the defense of which it is
maintaining and to cooperate in good faith with each other with respect to the
defense of any such matter.

 

(b)                                 No Indemnified Party may settle or
compromise any Third-Party Claim or consent to the entry of any judgment with
respect to which indemnification is being sought hereunder without the prior
written consent of the Indemnifying Party (which may not be unreasonably
withheld, delayed or conditioned), unless the Indemnifying Party fails to assume
and maintain the defense of such Third-Party Claim pursuant to
Section 9.3(a) after providing a written notice assuming full responsibility
thereof to the Indemnifying Party. An Indemnifying Party may not, without the
prior written consent of the Indemnified Party, settle or compromise any
Third-Party Claim or consent to the entry of any judgment with respect to which
indemnification is being sought hereunder unless such settlement, compromise or
consent (x) includes an unconditional release of the Indemnified Party and its
officers, directors, employees and Affiliates from all liability arising out of,
or related to, such Third-Party Claim, (y) does not contain any admission or
statement suggesting any wrongdoing or liability on behalf of the Indemnified
Party and (z) does not contain any equitable order, judgment or term that in any
manner affects, restrains or interferes with the business of the Indemnified
Party or any of the Indemnified Party’s Affiliates.

 

(c)                                  In the event an Indemnified Party claims a
right to payment pursuant hereto with respect to any matter not involving a
Third-Party Claim (a “Direct Claim”), such Indemnified Party shall send written
notice of such claim to the appropriate Indemnifying Party (a “Notice of
Claim”). Such Notice of Claim shall specify in detail the legal basis for and
the underlying facts of such Direct Claim. For the avoidance of doubt, the
parties agree and understand that Notices of Claim in respect of a breach of a
representation or warranty must be delivered prior to the expiration of the
survival period for such representation or warranty under Section 9.4. In case
the Indemnifying Party

 

41

--------------------------------------------------------------------------------


 

disputes the liability asserted under such Direct Claim, the Indemnifying Party
shall send a notice of such dispute (an “Objection Notice”) to the Indemnified
Party within thirty (30) days following its receipt of such Notice of Claim. In
the event the Indemnifying Party disputes its liability with respect to such
Direct Claim as provided above, as promptly as possible, such Indemnified Party
and the appropriate Indemnifying Party shall establish the merits and amount of
such Direct Claim (by mutual agreement, litigation, arbitration or otherwise)
and, within ten (10) Business Days following the final determination of the
merits and amount of such Direct Claim, the Indemnifying Party shall pay to the
Indemnified Party immediately available funds in an amount equal to such Direct
Claim as determined hereunder.

 

9.4                                 Survival Period; Time Limits.

 

(a)                                  The representations and warranties made by
the parties herein shall not be extinguished by the Closing, but shall survive
the Closing for, and all claims for indemnification in connection therewith and
all claims for indemnification in connection with a breach of any covenant or
other agreement made by the parties herein shall be asserted not later than the
date falling, twelve (12) months after the Closing Date, except that the
representations and warranties set forth in Section 3.1 (Organization),
Section 3.2 (Subsidiaries), Section 3.3 (Authority; Binding Nature of
Agreement), clauses (a) and (b) of Section 3.4 (Absence of Restrictions),
Section 3.19 (Tax Matters), Section 4.1 (Organization and Standing), Section 4.2
(Authority; Binding Nature of Agreement), Section 4.3 (Capitalization),
Section 4.4 (Valid Issuance) and clauses (a) and (b) of Section 4.7 (Absence of
Restrictions) shall survive until the date of the expiration of the applicable
statute of limitations and as otherwise specified in the covenants in Section 5.

 

(b)                                 All claims for indemnification arising out
of any of the Excluded Liabilities falling under Section 1.4(a) (and not
otherwise described in clauses (b) through (p) of Section 1.4) shall be asserted
no later than the date falling two (2) years after the Closing Date and be
time-barred thereafter.

 

(c)                                  All claims for indemnification arising out
of any of the Excluded Liabilities falling under Section 1.4(j) shall be
asserted no later than the date falling three (3) years after the Closing Date
and be time-barred thereafter.

 

(d)                                 The Purchaser Indemnified Parties’ ability
to make claims for indemnification arising out of the Excluded Liabilities
falling under clauses (b) through (i) and (k) through (p) of Section 1.4 shall
survive until the date of the expiration of the applicable statute of
limitations.

 

(e)                                  Notwithstanding the foregoing clauses
(a) through (d) of this Section 9.4, if, prior to the close of business on the
last day a claim for indemnification may be asserted hereunder, an Indemnifying
Party shall have been properly notified of a claim for indemnity hereunder and
such claim shall not have been finally resolved or disposed of at such date,
such claim shall continue to survive and shall remain a basis for indemnity
hereunder until such claim is finally resolved or disposed of in accordance with
the terms hereof.

 

42

--------------------------------------------------------------------------------


 

9.5                                 Liability Limits. Notwithstanding anything
to the contrary set forth herein, the Purchaser Indemnified Parties shall not
make a claim against the Seller for indemnification under Section 9 for
Purchaser Losses unless and until the aggregate amount of such Purchaser Losses
(excluding all Purchaser Losses in respect of any single claim which do not
exceed US$100,000, for which no claim for indemnification may be made (the
“Threshold Amount”)) exceeds US$10,000,000 (the “Purchaser Basket”), in which
event the Purchaser Indemnified Parties may claim indemnification only with
respect to the amount of such Purchaser Losses in excess of the Purchaser
Basket.  The total aggregate liability, other than Excluded Liabilities pursuant
to Section 1.4(j), of the Seller for Purchaser Losses with respect to any and
all claims made pursuant to Section 9 shall be limited to US$137,500,000 (the
“Indemnity Cap”). Notwithstanding anything to the contrary set forth herein,
(i) the Threshold Amount and the Purchaser Basket shall not apply to the
Seller’s indemnification obligations (x) based on Section 9.1(c) or (y) arising
out of a breach of Section 5.16; (ii) the Indemnity Cap shall not apply to the
Seller’s indemnification obligations arising out of (x) any of the Excluded
Liabilities falling under clauses (b) through (i) and clauses (k) through (p) of
Section 1.4 or (y) a breach of Section 2.1(b), Section 2.3(b), Section 5.9 or
Section 5.13; and (iii) the total aggregate liability of the Seller for
Purchaser Losses with respect to any and all claims made pursuant to Section 9
that arise out of any of the Excluded Liabilities falling under clause (j) of
Section 1.4 shall be limited to a separate indemnity cap equal to US$68,750,000.

 

9.6                                 Exclusive Remedy. Except for actions
grounded in fraud or willful or intentional breach, from and after the Closing
and subject to Section 8 and Section 11.1, the indemnities provided in this
Section 9 shall constitute the sole and exclusive remedy of any Indemnified
Party for damages arising out of, resulting from or incurred in connection with
any claims related to this Agreement. Notwithstanding the foregoing, nothing
herein shall limit the ability of the Parties to seek specific performance or
other equitable remedies pursuant to Section 11.1.

 

SECTION 10

GUARANTEE

 

10.1                           Guarantee.  Without limiting any of the
obligations and liabilities of the Guarantor under this Agreement, the Guarantor
hereby absolutely, irrevocably and unconditionally guarantees to the Seller the
full and prompt payment, performance and satisfaction of all of the Purchaser’s
and any Purchaser Designee’s obligations, duties, covenants, agreements, and
liabilities to the Seller arising under this Agreement and under any other
Transaction Documents, whether such obligations, duties, covenants, agreements
and liabilities of the Purchaser or any Purchaser Designee arise prior to, on or
after the Closing Date (the “Guaranteed Obligations”).

 

10.2                           Obligations Absolute.  To the fullest extent
permitted by applicable Law, the Guaranteed Obligations of the Guarantor
hereunder shall remain fully effective without regard to, and shall not be
affected, limited or impaired in any way by: (i) any bankruptcy, insolvency,
reorganization, adjustment, dissolution, liquidation, examinership or other like
proceeding (each, an “Insolvency Proceeding”) relating to the Seller, the
Purchaser, any Purchaser Designee or the Guarantor or any Affiliates thereof or
any other implied or express guaranty thereof; (ii) any action taken by any
trustee or receiver, or by any court, in any Insolvency Proceeding, whether or
not the Guarantor shall have had notice or knowledge of any Insolvency
Proceeding; (iii) any

 

43

--------------------------------------------------------------------------------


 

assignment of this Agreement by any party to any other party; (iv) any
modification, alteration, amendment or addition of or to this Agreement; or
(v) any defense of the Purchaser, any Purchaser Designee or any other Person or
any circumstance whatsoever (with or without notice to or knowledge of the
Guarantor) which may or might in any manner or to any extent vary the risks of
such Guarantor or might otherwise constitute a legal or equitable discharge of a
surety or a guarantor or otherwise.

 

10.3                           Primary Obligation; Waivers.  The guarantee
provided by the Guarantor to the Seller under this Section 10 is a primary
obligation of the Guarantor and the Guarantor hereby agrees that it is directly
liable to the Seller for the Guaranteed Obligations and that a separate action
for enforcement of such obligations may be brought against the Guarantor,
whether such action is brought against the Purchaser, a Purchaser Designee or
any other party or whether the Purchaser, a Purchaser Designee or any other
party is joined in any such action. The Guarantor hereby waives any right it may
have by Law or otherwise to require the Seller to institute suit against the
Purchaser or a Purchaser Designee or to require the Seller to exhaust any rights
and remedies which the Seller may have against the Purchaser or a Purchaser
Designee.

 

SECTION 11

MISCELLANEOUS PROVISIONS

 

11.1                           Enforcement of Agreement. Each of the parties
hereto hereby fully acknowledges and unequivocally agrees that such party would
be irreparably damaged if any of the provisions of this Agreement are not
performed by the other parties in accordance with their specific terms and that
any breach of this Agreement by the Seller, the Purchaser or the Guarantor, as
the case may be, would not be adequately compensated by monetary damages alone.
Accordingly, to the fullest extent permitted by applicable Law, (i) in addition
to any other right or remedy to which the Seller, the Purchaser or the Guarantor
may be entitled, at law or in equity, the Seller, the Purchaser or the
Guarantor, as the case may be, shall be entitled to enforce any provision of
this Agreement by a decree of specific performance and temporary, preliminary
and permanent injunctive relief to prevent breaches or threatened breaches of
any of the provisions of this Agreement in any action instituted in a court of
competent jurisdiction, without the posting of any bond or other undertaking,
and (ii) each party hereto hereby irrevocably waives, in any action for specific
performance, the defense of adequacy of a remedy at law. For the avoidance of
doubt, in the case of a Closing Breach, to the fullest extent permitted by
applicable Law, the Seller shall be entitled to specifically enforce the
provisions of this Agreement, including the provisions relating to the
consummation of the transactions contemplated by this Agreement and the other
Transaction Documents, and the Seller may terminate this Agreement and seek
monetary payments pursuant to Section 8 when such remedy of specific performance
has been denied by a court of competent jurisdiction.

 

11.2                           Further Assurances. Each party hereto shall
execute and cause to be delivered to each other party hereto such instruments
and other documents, and shall take such other actions, as such other party may
reasonably request (prior to, at or after the Closing) for the purpose of
carrying out or evidencing any of the transactions contemplated by this
Agreement and the other Transaction Documents.

 

44

--------------------------------------------------------------------------------


 

11.3                           Fees and Expenses.  Unless otherwise specified
herein, each party to this Agreement shall bear and pay all fees, costs and
expenses (including legal fees and accounting fees, but excluding all stamp
duties associated herewith which shall be paid by the Purchaser and/or the
Guarantor) that have been incurred or that are incurred by such party in
connection with the transactions contemplated by this Agreement and the other
Transaction Documents.

 

11.4                           Waiver; Amendment.  Any agreement on the part of
a party hereto to any extension or waiver of any provision hereof shall be valid
only if set forth in an instrument in writing signed on behalf of such party. A
waiver by a party hereto of the performance of any covenant, agreement,
obligation, condition, representation or warranty shall not be construed as a
waiver of any other covenant, agreement, obligation, condition, representation
or warranty. A waiver by any party of the performance of any act shall not
constitute a waiver of the performance of any other act or an identical act
required to be performed at a later time. This Agreement may not be amended,
modified or supplemented except by written agreement of all of the parties
hereto.

 

11.5                           Entire Agreement.

 

(a)                                  This Agreement and the other Transaction
Documents constitute the entire agreement among the parties to this Agreement
and the other Transaction Documents and supersede all other prior agreements,
representations and understandings, both written and oral, among or between any
of the parties with respect to the subject matter hereof and thereof.

 

(b)                                 This Agreement shall take precedence over
any Transfer Agreement. To the extent that any Transfer Agreement shall be
inconsistent with the terms and conditions of this Agreement, the parties shall
undertake to amend such Transfer Agreement such that it is consistent with the
terms and conditions of this Agreement and, if during the period and to the
extent such amendment has not occurred, shall put each other in the same
economic position among the parties as if such amendment had occurred.

 

11.6                           Execution of Agreement; Counterparts; Electronic
Signatures.

 

(a)                                  This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument, and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties; it being understood that all parties need not sign the same
counterparts.

 

(b)                                 The exchange of copies of this Agreement and
of signature pages by facsimile transmission (whether directly from one
facsimile device to another by means of a dial-up connection or whether mediated
by the worldwide web), by electronic mail in “portable document format” (“.pdf”)
form, or by any other electronic means intended to preserve the original graphic
and pictorial appearance of a document, or by combination of such means, shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes. Signatures

 

45

--------------------------------------------------------------------------------

 

of the parties transmitted by facsimile shall be deemed to be their original
signatures for all purposes.

 

11.7                           Governing Law; Jurisdiction and Venue.

 

(a)                                  This Agreement shall be construed in
accordance with, and governed in all respects by, the internal laws of the State
of Delaware (without giving effect to principles of conflicts of laws). The
parties hereto hereby declare that it is their intention that this Agreement
shall be regarded as made under the laws of the State of Delaware and that the
laws of said State shall be applied in interpreting its provisions in all cases
where legal interpretation shall be required. Each of the parties hereto agrees
that this Agreement has been entered into by the parties hereto in express
reliance upon 6 Del. C. § 2708.

 

(b)                                 All disputes, controversies or claims
arising out of or in connection with this Agreement or the transactions
contemplated hereby shall be heard and determined exclusively by the Court of
Chancery of the State of Delaware, or if that court lacks jurisdiction, a state
or federal court sitting in the State of Delaware. Each party to this Agreement
expressly, irrevocably and unconditionally:

 

(i)                                     consents and submits to the jurisdiction
of the Court of Chancery of the State of Delaware, or if that court lacks
jurisdiction, a state or federal court sitting in the State of Delaware (and
each appellate court located in the State of Delaware), in connection with any
legal proceeding relating to any disputes, controversies or claims arising out
of or in connection with this Agreement or the transactions contemplated hereby;

 

(ii)                                  agrees (1) to the extent such party is not
otherwise subject to service of process in the State of Delaware, to appoint and
maintain an agent in the State of Delaware as such party’s agent for acceptance
of legal process and notify the other party or parties hereto of the name and
address of such agent, and (2) that service of any process, summons, notice or
document by registered or certified mail (with a proof of receipt validated by
the United States Postal Service) addressed to such party at the address set
forth in Section 11.11 shall, to the fullest extent permitted by applicable Law,
constitute effective service of such process, summons, notice or document for
purposes of any such legal proceeding, and that service made pursuant to
(ii) (1) or (2) above shall, to the fullest extent permitted by law, have the
same legal force and effect as if served upon such party personally within the
State of Delaware;

 

(iii)                               agrees that the Court of Chancery of the
State of Delaware, or if that court lacks jurisdiction, a state or federal court
sitting in the State of Delaware (and each appellate court located in the State
of Delaware), shall be deemed to be a convenient forum; and

 

(iv)                              agrees not to assert (by way of motion, as a
defense or otherwise), in any such legal proceeding commenced in the Court of
Chancery of the State of Delaware, or if that court lacks jurisdiction, a state
or federal court sitting in the

 

46

--------------------------------------------------------------------------------


 

State of Delaware (and each appellate court located in the State of Delaware),
any claim by any of the Seller, the Purchaser or the Guarantor that it is not
subject personally to the jurisdiction of such court, that such legal proceeding
has been brought in an inconvenient forum, that the venue of such proceeding is
improper or that this Agreement or the subject matter of this Agreement may not
be enforced in or by such court.

 

11.8                           WAIVER OF JURY TRIAL. EACH OF THE PARTIES
IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BETWEEN THE PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

11.9                           Assignment and Successors.

 

(a)                                  No party hereto may assign any of its
rights or delegate any of its obligations under this Agreement without the prior
written consent of the other parties, except that the Seller may assign any of
its rights and delegate any of its obligations under this Agreement to any of
its Affiliates and the Purchaser may assign the right to acquire certain of the
Acquired Assets, or to assume certain of the Assumed Liabilities or employment
relationships with the Transferred Employees to the Purchaser Designees pursuant
to Section 5.4.

 

(b)                                 Irrespective of any assignment, assumption
or execution of a Transaction Document by a Purchaser Designee, the Purchaser
and the Guarantor shall remain as the primary obligors under this Agreement and
the other Transaction Documents, and shall remain jointly and severally liable
in addition to such Purchaser Designee for, and any such assignment, assumption
or execution shall not relieve the Purchaser or the Guarantor of, any
liabilities or obligations of the Purchaser, the Guarantor and the Purchaser
Designees under or in connection with this Agreement and the other Transaction
Documents. Any reference to the Purchaser in this Agreement shall, to the extent
applicable, also be deemed a reference to the applicable Purchaser Designee,
except where in context of this Agreement such use would not be appropriate. The
fact that the Purchaser Designees are expressly referenced or not referenced in
certain provisions of the Agreement shall not limit the generality of the
immediately preceding sentence with respect to other provisions of this
Agreement.

 

(c)                                  Subject to the foregoing Sections
11.9(a) and 11.9(b), this Agreement will apply to, be binding in all respects
upon and inure to the benefit of the successors and permitted assigns of the
parties.

 

11.10                     Parties in Interest. None of the provisions of this
Agreement is intended to provide any rights or remedies to any Person other than
the parties hereto and their respective successors and assigns (if any).

 

11.11                     Notices. All notices, consents, waivers and other
communications required or permitted by this Agreement shall be in writing and
shall be deemed given to a party when (a) delivered to the appropriate address
by hand or by nationally recognized overnight courier

 

47

--------------------------------------------------------------------------------


 

service (costs prepaid), or (b) sent by facsimile or e-mail with confirmation of
transmission by the transmitting equipment confirmed with a copy delivered as
provided in clause (a), in each case to the following addresses, facsimile
numbers or e-mail addresses and marked to the attention of the person (by name
or title) designated below (or to such other address, facsimile number, e-mail
address or person as a party may designate by notice to the other parties):

 

the Seller:

 

Samsung Electronics Co., Ltd.

38th Fl., Samsung Electronics Bldg.

1320-10, Seocho 2-Dong, Seocho-Gu

Seoul, Korea 137-857

Fax no.:

+82-2-2255-8399

Attention:

International Legal Department, Office of the General Counsel

 

 

with a mandatory copy to (which copy shall not constitute notice):

 

Paul, Hastings, Janofsky & Walker

22/F Bank of China Tower

1 Garden Road, Hong Kong

Fax no.:

+852-3192-9689

Attention:

Daniel Sae-Chin Kim

 

the Purchaser:

 

Seagate Technology International

Ugland House, South Church Street, P.O. Box 309

George Town, Grand Cayman

Cayman Islands, British West Indies

Fax no.:

+1-831-439-2547/+1-831-439-2545

Attention:

Kenneth Massaroni

 

Patrick O’Malley III

 

with a mandatory copy to (which copy shall not constitute notice):

 

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, California 94304

United States of America

Fax No.:

+1-650-493-6811

Attention:

Larry W. Sonsini

 

Mark B. Baudler

 

the Guarantor:

 

Seagate Technology plc

 

48

--------------------------------------------------------------------------------


 

Arthur Cox Building

Earlsfort Centre, Earlsfort Terrace

Dublin 2, Ireland

Fax no.:

+1-831-439-2547/+1-831-439-2545

Attention:

Kenneth Massaroni

 

Patrick O’Malley III

 

with a mandatory copy to (which copy shall not constitute notice):

 

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, California 94304

United States of America

Fax No.:

+1-650-493-6811

Attention:

Larry W. Sonsini

 

Mark B. Baudler

 

11.12                     Seller Disclosure Schedules. The section and
subsection references in the Seller Disclosure Schedules shall update, modify,
amend and supplement the corresponding section or subsection of this Agreement
to which the disclosure relates and any other section or subsection of this
Agreement (other than Section 1 hereof) to which it is reasonably apparent that
such disclosure relates. At any time prior to the Closing, the Seller may
update, modify, amend and supplement the Seller Disclosure Schedules subject to
the prior written consent (not to be unreasonably withheld) of the Purchaser
with any additional information necessary to make such disclosures accurate and
complete in all material respects; provided that such updated disclosures shall
be deemed to update, modify, amend and supplement all representations,
warranties, covenants and other provisions to which such disclosures relate for
all purposes hereunder, including for purposes of Section 9.1 of this Agreement.
At any time within fourteen (14) days after the Agreement Date, the Purchaser
may request specific changes to or modifications of the Seller Disclosure
Schedules by giving a written request to the Seller, in which case the Seller
shall have a right to consent in writing to such changes or modification which
consent shall not be unreasonably withheld. If the Seller so consents, it shall
update and modify the Seller Disclosure Schedules as necessary. The inclusion of
any information in the Seller Disclosure Schedules or other documents made
available or delivered by the Seller pursuant to this Agreement shall be not be
deemed to be an admission or evidence of the materiality of such item, nor shall
it establish a standard of materiality for any purpose whatsoever.

 

11.13                     Construction; Usage.

 

(a)                                  Interpretation. In this Agreement, unless a
clear contrary intention appears:

 

(i)                                     the singular number includes the plural
number and vice versa;

 

(ii)                                  reference to any Person includes such
Person’s successors and assigns but, if applicable, only if such successors and
assigns are not prohibited

 

49

--------------------------------------------------------------------------------


 

by this Agreement, and reference to a Person in a particular capacity excludes
such Person in any other capacity or individually;

 

(iii)                               reference to any gender includes each other
gender;

 

(iv)                              reference to any agreement, document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof;

 

(v)                                 reference to any Law means such Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated
thereunder, and reference to any section or other provision of any Law means
that provision of such Law from time to time in effect and constituting the
substantive amendment, modification, codification, replacement or reenactment of
such section or other provision;

 

(vi)                              reference to the Purchaser shall be deemed
reference to the Purchaser and all relevant Purchaser Designee(s);

 

(vii)                           reference to the Seller shall be deemed
reference to the Seller and the Seller Subsidiaries;

 

(viii)                        “hereunder,” “hereof,” “hereto,” and words of
similar import shall be deemed references to this Agreement as a whole and not
to any particular Article, Section or other provision hereof;

 

(ix)                                “including” means including without limiting
the generality of any description preceding such term; and

 

(x)                                   references to documents, instruments or
agreements shall be deemed to refer as well to all addenda, exhibits, schedules
or amendments thereto.

 

(b)                                 Legal Representation of the Parties. This
Agreement was negotiated by the parties with the benefit of legal representation
and any rule of construction or interpretation otherwise requiring this
Agreement to be construed or interpreted against any party shall not apply to
any construction or interpretation hereof.

 

(c)                                  Headings. The headings contained in this
Agreement are for the convenience of reference only, shall not be deemed to be a
part of this Agreement and shall not be referred to in connection with the
construction or interpretation of this Agreement.

 

(d)                                 Accounting Terms. All accounting terms not
specifically defined herein shall be construed in accordance with Korean IFRS.

 

11.14                     Severability. If any provision of this Agreement is
held invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full

 

50

--------------------------------------------------------------------------------


 

force and effect. Any provision of this Agreement held invalid or unenforceable
only in part or degree will remain in full force and effect to the extent not
held invalid or unenforceable.

 

11.15                     Time of Essence. With regard to all dates and time
periods set forth or referred to in this Agreement, time is of the essence.

 

11.16                     Schedules and Exhibits. The Schedules and Exhibits
(including the Seller Disclosure Schedules) are hereby incorporated into this
Agreement and are hereby made a part hereof as if set out in full herein.

 

[Remainder of Page Intentionally Left Blank]

 

51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the date first above written.

 

 

SELLER:

 

 

 

SAMSUNG ELECTRONICS CO., LTD.

 

 

 

By:

/s/ Oh-Hyun Kwon

 

Name: Oh-Hyun Kwon

 

Title: President

 

<Signature Page to Asset Purchase Agreement>

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the date first above written.

 

 

 

PURCHASER:

 

 

 

SEAGATE TECHNOLOGY INTERNATIONAL

 

 

 

By:

/s/ Stephen J. Luczo

 

Name: Stephen J. Luczo

 

Title: President

 

<Signature Page to Asset Purchase Agreement>

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the date first above written.

 

 

GUARANTOR:

 

 

 

Given under the common seal of SEAGATE TECHNOLOGY PLC

 

 

 

 

 

/s/ Lai Chun Cheong

 

/s/ Stephen J. Luczo

 

(Witness’ Signature)

 

Stephen J. Luczo, Director

 

 

 

 

 

90 Woodlands Ave 7 S(737911)

 

(Witness’ Address)

 

 

 

 

 

Finance Exec. Director

 

(Witness’ Occupation)

 

 

 

(Company Seal)           

 

<Signature Page to Asset Purchase Agreement>

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CERTAIN DEFINITIONS

 

For purposes of the Agreement (including this Exhibit A):

 

“2010 Financial Statements of the Business” has the meaning ascribed to it in
Section 5.3.

 

“Acquired Assets” has the meaning ascribed to it in Section 1.1.

 

“Additional Transferred Assets” means all of the assets specified on Schedule
1.1(k) of the Seller Disclosure Schedules.

 

“Affiliate” means a corporation, company, partnership or other entity that now
or later owns, is owned by or is under common ownership or control with,
directly or indirectly, a Party to this Agreement. For purposes of the
foregoing, “control,” “own”, “owned”, or “ownership” means ownership, either
directly or indirectly, of fifty percent (50%) or more of the stock or other
equity interest entitled to vote for the election of directors or an equivalent
body. The corporation, company, partnership, or other entity will be deemed to
be an Affiliate only so long as such ownership or control exists.

 

“Agreement” means this Asset purchase agreement, together with all exhibits and
schedules thereto, as amended from time to time.

 

“Agreement Date” has the meaning ascribed to it in the Preamble.

 

“Alternative Transaction” has the meaning ascribed to it in Section 5.5.

 

“Anti-Corruption and Anti-Bribery Laws” means the Foreign Corrupt Practices Act
of 1977, as amended, any rules or regulations thereunder, or any other
applicable United States or foreign anti-corruption or anti-bribery laws or
regulations.

 

“Antitrust Law” means the Sherman Act, as amended, the Clayton Act, as amended,
the HSR Act, as amended, the Federal Trade Commission Act, as amended, the EC
Merger Regulation, and all other Laws that are designed or intended to prohibit,
restrict or regulate actions having the purpose or effect of monopolization or
restraint of trade or lessening of competition or creation or strengthening of a
dominant position through merger or acquisition.

 

“Asset Locations” means those locations set forth in Schedule 1.1(a)(ii) of the
Seller Disclosure Schedules.

 

“Assumed Contracts” means, subject to Section 5.7, all rights of the Seller and
the Seller Subsidiaries in and to all Seller Contracts that relate exclusively
to the Business (other than the Excluded Contracts), including but not limited
to those contracts set forth on Schedule 1.1(h) of the Seller Disclosure
Schedules and all Seller Contracts that relate exclusively to the conduct of the
Business entered into between the Agreement Date and the Closing.

 

A-1

--------------------------------------------------------------------------------

 

 

“Assumed Liabilities” has the meaning ascribed to it in Section 1.3.

 

“Book Value” shall mean the dollar value at which a given asset is carried on
the balance sheet of the owner of the asset.

 

“Business” means the Seller’s and its Subsidiaries’ HDD business and operations,
as conducted by the Storage Systems Division of the Seller and the Seller
Subsidiaries as of the Agreement Date, including without limitation: (i) the
design and development, and manufacture and testing of Business Products,
including both internal operations for the foregoing and management of third
party vendor and suppliers with respect to the foregoing; (ii) the design and
development of Custom Components and the procurement of Custom Components from
third parties; (iii) the development and creation of Software for Business
Products, including firmware, drivers and Software distributed for use with
Business Products; (iv) the sales, distribution and marketing of Business
Products; (v) support of Business Products including fulfillment of warranty
obligations, reverse logistics, and customer support; and (vi) provisions of
services related to Business Products including OEM, custom design support and
provision of reference designs; provided that, notwithstanding any of the
foregoing, in no event shall the “Business” include Seller’s Component Business
or any portion or element thereof.

 

“Business Day” means any day except Saturday, Sunday or any day on which banks
are generally not open for business in the City of New York, New York or Seoul,
the Republic of Korea.

 

“Business Employees” has the meaning ascribed to it in Section 3.14(a).

 

“Business Products” means (i) any HDDs that are, or have been within the 5-year
period preceding the Closing Date, designed, manufactured and sold by the
Storage Systems Division of the Seller and (ii) any HDDs that are currently
under development by the Storage Systems Division of the Seller including those
products identified as being currently under development on Schedule A-2 of the
Seller Disclosure Schedules. Business Products include Product Software,
housing, documentation, packaging and the like that form or constitute a
complete HDD product sold directly or indirectly to end users.

 

“Business Financial Statements” has the meaning ascribed to it in Section 5.3.

 

“Cash Consideration” has the meaning ascribed to it in Section 2.1.

 

“Closing” means the consummation of the purchase and sale of the Acquired Assets
and assumption of the Assumed Liabilities, as set forth in Section 7 of this
Agreement.

 

“Closing Breach” has the meaning ascribed in Section 8.2.

 

“Closing Date” means the date on which the Closing occurs.

 

“Component” shall mean any components, assemblies and other materials (other
than an integrated and complete HDDs), including without limitation magnetic
discs, motors, actuators, and ASICs and other semiconductor products.

 

A-2

--------------------------------------------------------------------------------


 

“Confidential Information” means any data or information concerning a party to
this Agreement (including Trade Secrets), without regard to form, regarding (for
example and including) (a) business process models; (b) proprietary Software;
(c) research, development, products, services, marketing, selling, business
plans, budgets, unpublished financial statements, licenses, prices, costs,
Contracts, suppliers, customers, and customer lists; (d) the identity, skills
and compensation of employees, contractors, and consultants; (e) specialized
training; and (f) discoveries, developments, Trade Secrets, processes, formulas,
data, lists, and all other works of authorship, mask works, ideas, concepts,
know-how, designs, and techniques, whether or not any of the foregoing is or are
patentable, copyrightable, or registerable under any applicable Intellectual
Property Laws or industrial property Laws. Notwithstanding the foregoing, no
data or information constitutes “Confidential Information” if such data or
information is publicly known and in the public domain through means that do not
involve a breach by any party of any covenant or obligation set forth in this
Agreement.  Residuals shall not be considered Confidential Information. 
“Residuals” means information of a general nature that would otherwise be
Confidential Information that is retained in the unaided memory of a Person who
has had access to Confidential Information.

 

“Consent” has the meaning ascribed to it in Section 3.5.

 

“Contract” means any written, oral or other agreement, contract, subcontract,
lease, understanding, instrument, note, warranty, license, sublicense, insurance
policy, benefit plan or legally binding commitment or undertaking of any nature,
whether express or implied.

 

“Copyable Technology” means Technology that can be copied or replicated without
incurring material cost in any form, including for example, Software and
documents.

 

“Copyrights” means mask works, rights of publicity and privacy, and copyrights
in works of authorship of any type, registrations and applications for
registration thereof throughout the world, all rights therein provided by
international treaties and conventions, all moral and common-law rights thereto,
and all other rights associated therewith.

 

“Custom Component” means a specific component of a Business Product (a) being
manufactured and sold as of the Closing (i) where each and every element of the
design, and the design as a whole, of such component was created exclusively by
the Storage Systems Division of Seller or by a third party (alone or with the
Storage Systems Division of the Seller) exclusively for the Storage Systems
Division of the Seller, in each case exclusively for use in a Business Product,
and (ii) that has been manufactured exclusively by the Storage Systems Division
of the Seller or by a third party (alone or with the Storage Systems Division of
the Seller) exclusively for the Storage Systems Division of Seller, in each case
exclusively for use in a Business Product or (b) otherwise set forth on the
Seller Disclosure Schedules.

 

“Customer” means a customer of the Seller or the Seller Subsidiaries that paid
the Seller and the Seller Subsidiaries more than US$100,000 in the aggregate
during the twelve (12)-month period ended December 31, 2010 or a customer that
is expected to pay the Seller and the Seller Subsidiaries more than US$100,000
in the aggregate during the twelve (12)-month period ended December 31, 2010, in
each case for services or products related exclusively to the Business.

 

A-3

--------------------------------------------------------------------------------


 

“Direct Claim” has the meaning ascribed to it in Section 9.3(c).

 

“Encumbrance” means any lien, pledge, hypothecation, charge, mortgage, security
interest, claim, affecting property, real or personal, tangible or intangible,
any restriction on the transfer of any Acquired Asset, any restriction on the
receipt of any income derived from any Acquired Asset, any restriction on the
use of any Acquired Asset, any restriction on the possession, exercise or
transfer of any other attribute of ownership of any Acquired Asset, or any
filing of or agreement to give any financing statement under any applicable Laws
governing security interests.

 

“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any limited liability company or joint stock
company), firm or other enterprise, association, organization or entity.

 

“Environmental Law” means any federal, state, local or non-U.S. Law (i) relating
to pollution or protection of human health or the environment (including ambient
air, surface water, ground water, land surface or subsurface strata),
(ii) relating to emissions, discharges, releases or threatened releases of
Materials of Environmental Concern, or (iii) otherwise relating to the
manufacture, processing, sale, distribution, use, treatment, storage, labeling,
recycling, exposure of others to, disposal, transport or handling of Materials
of Environmental Concern or a product or waste containing Materials of
Environmental Concern, including without limitation the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, the Resource
Recovery and Conservation Act of 1976, the Federal Water Pollution Control Act,
the Clean Air Act, the Hazardous Materials Transportation Act, the Clean Water
Act, the European Union Directive 2002/96/EC on Waste Electrical and Electronic
Equipment (“WEEE Directive”) and European Union Directive 2002/95/EC on the
Restriction on the Use of Hazardous Substances (“RoHS Directive”), and China’s
Management Methods on the Control of Pollution Caused by Electronic Information
Products (“China RoHS”), all as amended at any time.

 

“EU Merger Regulation” has the meaning ascribed to it in Section 5.11(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended and, the
rules and regulations promulgated thereunder.

 

“Excluded Assets” has the meaning ascribed to it in Section 1.2.

 

“Excluded Contracts” has the meaning ascribed to it in Section 1.2(m).

 

“Excluded Liabilities” has the meaning ascribed to it in Section 1.4.

 

“Excluded Patents” has the meaning ascribed to it in Section 1.2(l).

 

“Excluded Tangible Assets” has the meaning ascribed to it in Section 1.2(k).

 

“Exclusive Permits” means Governmental Authorizations that relate exclusively to
the conduct of the Business.

 

A-4

--------------------------------------------------------------------------------


 

“Expiration Date” means December 31, 2011, or if extended pursuant to
Section 5.11(c), March 31, 2012.

 

“Export and Import Control Laws” means any U.S. or applicable non-U.S. law,
regulation, or order governing (i) imports, exports, re-exports, or transfers of
products, services, software, or technologies from or to the United States or
another country; (ii) any release of technology or software in any foreign
country or to any foreign Person (anyone other than a citizen or lawful
permanent resident of the United States, or a protected individual as defined by
8 U.S.C. § 1324b(a)(3)) located in the United States or abroad; (iii) economic
sanctions or embargoes; or (iv) compliance with unsanctioned foreign boycotts.

 

“Governmental Authorization” means any:  (a) approval, permit, license,
certificate, franchise, permission, clearance, consent, registration,
qualification or other authorization issued, granted, given or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Law, or (b) right under any Contract with any Governmental Body.

 

“Governmental Body” means any (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign, supranational or other
government; or (c) governmental, self-regulatory or quasi-governmental authority
of any nature (including any governmental division, department, agency,
commission, instrumentality, official, organization, unit, body or Entity and
any court or other tribunal).

 

“Guaranteed Obligations” has the meaning ascribed to it in Section 10.1.

 

“Guarantor” has the meaning ascribed to it in the Preamble.

 

“Guarantor Constituent Documents” means the formation documents (including, as
applicable, any certificate of incorporation, bylaws or other charter
documents), including all amendments thereto, of the Guarantor.

 

“Guarantor Material Adverse Effect” means any fact, change, event, effect,
occurrence or circumstance that, individually or in the aggregate (considered
together with all other facts, changes, events, effects, occurrences or
circumstances) has or would reasonably be expected to have or give rise to a
material adverse effect on (a) the business, financial condition or results of
operations of the Guarantor and its Subsidiaries, taken as a whole; provided
that in no event shall any fact, change, event, effect, occurrence or
circumstance, alone or in combination, be deemed to constitute, or be taken into
account in determining whether there has occurred a Guarantor Material Adverse
Effect: (i) the failure of the Guarantor to meet historic, budgeted or
forecasted revenue levels, earnings or other financial metrics or any public
estimates of such metrics (provided that this clause (i) shall not prevent a
determination that any change or effect underlying such failure to meet
forecasts or projections has resulted in a Guarantor Material Adverse Effect (to
the extent such change or effect is not otherwise excluded from this definition
of Guarantor Material Adverse Effect)), (ii) the trading price or trading volume
of the common stock of the Guarantor, (iii) changes in general local, domestic,
foreign, or international economic conditions, (iv) changes affecting generally
the industries or markets in which the Guarantor operates or conducts business,
(vi) changes arising out of acts of war, sabotage or

 

A-5

--------------------------------------------------------------------------------


 

terrorism, military actions or the escalation thereof, (vii) changes arising out
of weather conditions or other force majeure events, (viii) changes in
applicable laws or accounting rules or principals, including changes in US GAAP,
or (ix) the taking of or failure to take any action expressly required to be
taken or not taken by this Agreement, or (b) the ability of the Guarantor or the
Purchaser to consummate the transactions contemplated by, or to perform any of
its obligations under, this Agreement and the Loan Note.

 

“Guarantor SEC Documents” has the meaning ascribed to it in Section 4.6(a).

 

“Guarantor Stock Option Plan” means the Seagate Technology plc 2001 Share Option
Plan, the Seagate Technology plc 2004 Share Compensation Plan, the Maxtor
Corporation 2005 Performance Incentive Plan, the Maxtor Corporation Amended and
Restated 1996 Stock Option Plan, the Quantum Corporation Supplemental Stock
Option Plan and the Seagate Technology plc Employee Stock Purchase Plan.

 

“Hazardous Material Activity” means the manufacture, processing, sale,
distribution, use, treatment, storage, labeling, recycling, removal,
remediation, release, any exposure of others to, disposal, transport or handling
of Material of Environmental Concern or any product or waste containing a
Material of Environmental Concern, including without limitation, any recycling
product content, or product take-back requirements (including but not limited to
RoHS, WEEE and China RoHS.

 

“HDD” means an assembled and integrated device used solely for storing and
retrieving electronic data and without any other material functionality and
which consists of a single enclosure containing one or more of each of the
following as well as other components designed to be used with the following and
necessary for its functionality: (i) a rigid rotating magnetic disc used as the
storage medium, (ii) a one motor-driven spindle for engaging and rotating the
magnetic disc, (iii) a magnetic head assembly, and (iv) an actuator assembly for
positioning the magnetic head assembly across the disc. For the avoidance of
doubt and without limitation, “HDD” shall not include (i) floppy discs, optical
storage devices, magnetic tape storage devices or solid state storage devices
(or other flash memory based storage devices) (ii) any device which merely has
one or more HDDs embedded, incorporated or included as part of it, including
without limitation PCs, DVRs, media players, media servers, NAS, DAS and print
servers and (iii) products that incorporate generally available HDDs acquired
from third parties. For further avoidance of doubt, “HDD” may include as an
integrated or embedded component ancillary solid state memory as a means of
secondary storage to the magnetic storage.

 

“HSR Act” means the United States Hart-Scott-Rodino Antitrust Improvements Act
of 1976.

 

“Indemnified Party” means a Purchaser Indemnified Party or a Seller Indemnified
Party.

 

“Indemnifying Party” has the meaning ascribed to it in Section 9.3(a).

 

“Indemnity Cap” has the meaning ascribed to it in Section 9.5.

 

“In-Licenses” has the meaning ascribed to it in Section 3.12(h).

 

A-6

--------------------------------------------------------------------------------


 

“Insolvency Proceeding” has the meaning ascribed to it in Section 10.2.

 

“Intellectual Property” means any and all of the rights in or associated with
the following throughout the world: (a) Patents, (b) Trademarks, (c) Copyrights,
(d) Trade Secrets and (e) any equivalent intellectual property right to the
foregoing.

 

“Internet Properties” means Uniform Resource Locators, Web site addresses and
domain names, all of the foregoing of which are used exclusively by the Business
other than any of the foregoing that incorporate the Seller’s trade name, as set
forth on Schedule A-7 of the Seller Disclosure Schedules.

 

“IP Agreement” has the meaning ascribed to it in the Recitals.

 

“Knowledge of the Guarantor” means the actual knowledge of Mr. Stephen J. Luczo,
Mr. Patrick O’Malley, or Mr. Kenneth Massaroni after reasonable due inquiry.

 

“Knowledge of the Seller” means the actual knowledge of Mr. Hakeung (Edward)
Kim, Mr. Namseong Cho, or Mr. Noyeol Park after reasonable due inquiry.

 

“Korean IFRS” means Korean International Financial Reporting Standards.

 

“Law” means any federal, state, local, municipal, foreign or international,
multinational other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, directive, rule, regulation, ruling
or requirement issued, enacted, adopted, promulgated, implemented or otherwise
put into effect by or under the authority of any Governmental Body, including,
without limitation, the Companies Acts 1963 to 2009 of Ireland.

 

“Legal Proceeding” means any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding), hearing, inquiry, audit, examination or investigation commenced,
brought, conducted or heard by or before, or otherwise involving, any court or
other Governmental Body or any arbitrator or arbitration panel.

 

“Letter of Intent” means that certain letter of intent entered into between the
Seller and the Guarantor on March 29, 2011.

 

“Loan Note” has the meaning ascribed to it in the Recitals.

 

“LOI Deposit Amount” means US$10,000,000 which the Guarantor has provided as a
deposit to the Seller under the Letter of Intent.

 

“Losses” means any and all claims, liabilities, obligations, damages, losses,
penalties, fines, judgments, costs and expenses (including amounts paid in
settlement, costs of investigation and attorney’s fees and expenses), whenever
arising or incurred, and whether arising out of a third party claim.

 

“Materials of Environmental Concern” include any chemicals, pollutants,
contaminants, wastes, toxic substances, petroleum and petroleum products and any
other

 

A-7

--------------------------------------------------------------------------------


 

substance, emission or chemical that is now or hereafter regulated by any
Environmental Law or that is otherwise a danger to health, reproduction or the
environment.

 

“Non-Assignable Contracts” means Seller Contracts that require third-party
consents for assignment that have not been obtained by the Seller prior to or as
of the Closing which would otherwise be Assumed Contracts.

 

“Non-Compete Period” has the meaning ascribed to it in Section 5.13.

 

“Non-Copyable Technology” means Technology, including for example, mask works
and hardware, that cannot be copied or replicated without incurring material
costs in any form.

 

“Non-Delivered Equipment,” “Non-Delivered Equipment Refund Amount,” and
“Non-Delivered Equipment Refund Cap” have the respective meanings ascribed to
them in Section 2.1(b).

 

“Nondisclosure Agreement” has the meaning ascribed to it in Section 5.9(c).

 

“Notice of Claim” has the meaning ascribed to it in Section 9.3(c).

 

“Notice of Extension” has the meaning ascribed to it in Section 5.11(c).

 

“Objection Notice” has the meaning ascribed to it in Section 9.3(c).

 

“Open Source Materials” mean any Software or other material that is distributed
as “free software”, “open source software” or under a similar licensing or
distribution model (including the GNU General Public License (GPL), GNU Lesser
General Public License (LGPL), Mozilla Public License (MPL), BSD licenses, the
Artistic License, the Netscape Public License, the Sun Community Source License
(SCSL) the Sun Industry Standards License (SISL) and the Apache License).

 

“Order” means any law, rule, regulation, executive order or decree, judgment,
injunction, ruling or other order, whether temporary, preliminary or permanent
enacted, issued, promulgated, enforced or entered by any Governmental Body.

 

“Ordinary Shares” shall mean the ordinary shares, par value US$0.00001 per
share, of the Guarantor.

 

“Other IP” means Intellectual Property other than Patents and Trademarks.

 

“Out-Licenses” has the meaning ascribed to it in Section 3.12(j).

 

“Patent Application” means an application or filing for a Patent including,
provisional patent applications and regular patent applications, and claims of
priority under any treaty or convention, anywhere in the world.

 

“Patents” means patents, statutory invention registrations, including reissues,
divisions, continuations, continuations-in-part, extensions, and reexaminations
thereof, and all rights

 

A-8

--------------------------------------------------------------------------------


 

therein provided by international treaties and conventions.  Unless the context
otherwise requires, the term “Patent” includes any Patent Application.

 

“Permitted Encumbrance” means (a) Encumbrance for Taxes not yet due and payable;
and (b) Encumbrance of carriers, warehousemen, mechanics, materialmen and
repairmen incurred in the ordinary course of business consistent with past
practice and not yet delinquent.

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, trust, Governmental Body or other organization.

 

“Pre-Closing Period” has the meaning ascribed to it in Section 5.1.

 

“Preliminary Allocation Statement” has the meaning ascribed to it in
Section 2.4(a).

 

“Product Software” means any and all versions of any Software, in source or
object code form (including firmware), that is (i) distributed together with a
Business Product, either preloaded on such Business Product or distributed
together with such Business Product on a CD-ROM or similar storage media, or
(ii) made available for download by Seller solely for use on or for Business
Products.

 

“Purchase Price” has the meaning ascribed to it in Section 2.1.

 

“Purchase Price Allocation” has the meaning ascribed to it in Section 2.4(a).

 

“Purchaser” has the meaning ascribed to it in the Preamble.

 

“Purchaser Basket” has the meaning ascribed to it in Section 9.5.

 

“Purchaser Constituent Documents” means the formation documents (including, as
applicable, any certificate of incorporation, bylaws or other charter
documents), including all amendments thereto, of the Purchaser.

 

“Purchaser Designees” has the meaning ascribed to it in Section 5.4(a).

 

“Purchaser Indemnified Parties” means the Purchaser and the Guarantor, and their
respective Affiliates, officers, directors, employees, agents and
representatives.

 

“Purchaser Losses” has the meaning ascribed to it in Section 9.1.

 

“Replacement Value” shall mean the dollar value at which a given asset may be
replaced with a substantially equivalent asset through an arm’s-length third
party transaction.

 

“Representatives” means, with respect to a Person, the officers, directors,
employees, agents, attorneys, accountants, advisors and representatives of such
Person.

 

“Requisite Regulatory Approvals” has the meaning ascribed to it in
Section 6.1(c).

 

A-9

--------------------------------------------------------------------------------


 

“Retail Drives” means all HDD products sold by the Seller through retail
channels as Samsung-branded products, including bare-drives and other internal
drives, direct attach HDDs (including HDDs with USB, IEEE, eSata and other
similar interfaces) and network attach HDDs.

 

“Retained Technology” means any Technology that is not exclusively used in the
Business as of the Closing.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Seller” has the meaning ascribed to it in the Preamble.

 

“Seller Constituent Documents” means the certificate of incorporation and
bylaws, or any similar charter documents, of the Seller and the Seller
Subsidiaries.

 

“Seller Contract” means any Contract, including any amendment or supplement
thereto: (a) to which the Seller or a Seller Subsidiary is a party; (b) by which
the Seller or the Seller Subsidiaries or any of their respective assets is or
may become bound or under which the Seller or the Seller Subsidiaries has, or
may become subject to, any obligation; or (c) under which the Seller or the
Seller Subsidiaries has or may acquire any right or interest.

 

“Seller Disclosure Schedules” means the disclosure schedules delivered to the
Purchaser on behalf of the Seller and the Seller Subsidiaries on the Agreement
Date, as such schedules may be modified, updated, supplemented and amended by
the Seller prior to the Closing Date as contemplated by Section 11.12.

 

“Seller Indemnified Parties” means the Seller, the Seller Subsidiaries and their
respective Affiliates, shareholders officers, directors, employees, agents and
representatives.

 

“Seller Losses” has the meaning ascribed to it in Section 9.2.

 

“Seller Material Adverse Effect” means any fact, change, event, effect,
occurrence or circumstance that, individually or in the aggregate (considered
together with all other facts, changes, events, effects, occurrences or
circumstances) has or would reasonably be expected to have or give rise to a
material adverse effect on (a) the Business, the Acquired Assets or the Assumed
Liabilities; provided that in no event shall any fact, change, event, effect,
occurrence or circumstance, alone or in combination, be deemed to constitute, or
be taken into account in determining whether there has occurred a Seller
Material Adverse Effect: (i) the failure of the Seller or the Business to meet
historic, budgeted or forecasted revenue levels, earnings or other financial
metrics or any public estimates of such metrics (provided that this clause
(i) shall not prevent a determination that any change or effect underlying such
failure to meet forecasts or projections has resulted in a Seller Material
Adverse Effect (to the extent such change or effect is not otherwise excluded
from this definition of Seller Material Adverse Effect)), (ii) the trading price
or trading volume of the common stock of the Seller, (iii) changes in general
local, domestic, foreign, or international economic conditions, (iv) changes
affecting generally the industries or markets in which the Seller operates or
conducts the Business, (v) loss of or any

 

A-10

--------------------------------------------------------------------------------


 

other change in the relationships with employees (including any strikes and
other labor dispute), suppliers or customers (including customer orders or
contracts) resulting from the announcement or pendency of the transactions
contemplated by this Agreement, (vi) changes arising out of acts of war,
sabotage or terrorism, military actions or the escalation thereof, (vii) changes
arising out of weather conditions or other force majeure events, (viii) changes
in applicable laws or accounting rules or principals, including changes in
Korean IFRS, or (ix) the taking of or failure to take any action expressly
required to be taken or not taken by this Agreement, or (b) the ability of the
Seller to consummate the transactions contemplated by, or to perform any of its
obligations under, this Agreement.

 

“Seller’s Component Business” shall mean the business and operations of
researching, developing, designing, manufacturing, selling, offering for sale,
importing or otherwise commercializing Components (other than Custom
Components), all as conducted by the Seller and the Seller Subsidiaries.

 

“Seller Retained Environmental Liabilities” means any liability, obligation,
judgment, penalty, fine, cost or expense, of any kind or nature, or the duty to
indemnify, defend or reimburse any Person with respect to: (i) the presence on
or before the Closing Date of any Materials of Environmental Concern in the
soil, groundwater, surface water, air or building materials of any real property
owned, leased, used, or occupied by the Seller or any Seller Subsidiaries with
respect to the Business (“Pre-Existing Contamination”); (ii) the migration at
any time prior to or after the Closing Date of Pre-Existing Contamination to any
other real property, or the soil, groundwater, surface water, air or building
materials thereof; (iii) any Hazardous Materials Activity conducted on any real
property owned, leased, used, or occupied by the Seller or any Seller
Subsidiaries with respect to the Business prior to the Closing Date or otherwise
occurring prior to the Closing Date in connection with or to benefit the
Business (“Pre-Closing Hazardous Materials Activities”); (iv) the exposure of
any person to Pre-Existing Contamination or to Materials of Environmental
Concern in the course of or as a consequence of any Pre-Closing Hazardous
Materials Activities, without regard to whether any health effect of the
exposure has been manifested as of the Closing Date; (v) the violation of any
Environmental Laws by the Seller, the Seller Subsidiaries, or their agents,
employees, predecessors in interest, contractors, invitees or licensees with
respect to the Business prior to the Closing Date or in connection with any
Pre-Closing Hazardous Materials Activities prior to the Closing Date; (vi) any
actions or proceedings brought or threatened by any third party with respect to
any of the foregoing; and (vii) any of the foregoing to the extent they continue
after the Closing Date.

 

“Seller Subsidiaries” means the Subsidiaries of the Seller as set forth in
Schedule A-11 of the Seller Disclosure Schedules.

 

“Share Consideration” has the meaning ascribed to it in Section 2.1.

 

“Shareholder Agreement” has the meaning ascribed to it in the Recitals.

 

“Software” means computer software, programs, and databases in any form,
including source code, object code, operating systems and specifications, data,
databases, database

 

A-11

--------------------------------------------------------------------------------


 

management code, utilities, graphical user interfaces, menus, images, icons,
forms and software engines, and all related documentation, developer notes,
comments, and annotations.

 

“Subject Employees” has the meaning ascribed to it in Exhibit F.

 

“Subsidiary” means any Entity shall be deemed to be a “Subsidiary” of another
Person if such Person directly or indirectly (a) has the power to direct the
management or policies of such Entity; or (b) owns, beneficially or of record,
(i) an amount of voting securities or other interests in such Entity that is
sufficient to enable such Person to elect at least a majority of the members of
such Entity’s board of directors or other governing body, or (ii) at least 50%
of the outstanding equity or financial interests of such Entity.

 

“Supplier” means any supplier of goods or services to which the Seller and the
Seller Subsidiaries paid more than US$100,000 in the aggregate during the twelve
(12)-month period ended December 31, 2010 or expects to pay more than US$100,000
in the aggregate during the twelve (12)-month period ended December 31, 2010.

 

“Supply Agreement for Internal Drives” has the meaning ascribed to it in the
Recitals.

 

“Tax” means any tax (including any income tax, franchise tax, capital gains tax,
gross receipts tax, value-added tax, surtax, excise tax, ad valorem tax,
transfer tax, stamp tax, sales tax, use tax, property tax, business tax,
withholding tax or payroll tax), levy, assessment, tariff, duty (including any
customs duty), deficiency or fee, and any related charge or amount (including
any fine, penalty or interest), imposed, assessed or collected by or under the
authority of any Governmental Body.

 

“Tax Return” means any return (including any information return), report,
statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Body in
connection with the determination, assessment, collection or payment of any Tax
or in connection with the administration, implementation or enforcement of or
compliance with any Law relating to any Tax.

 

“Taxing Authority” means any Governmental Body in charge of imposing or
collecting any Tax.

 

“Technology” means embodiments of Intellectual Property in electronic, written
or other media, including Software, Internet Properties, designs, design and
manufacturing schematics, algorithms, databases, lab notebooks, development and
lab equipment, know-how, inventions and invention disclosures.

 

“Third-Party Claim” has the meaning ascribed to it in Section 9.3(a).

 

“Threshold Amount” has the meaning ascribed to it in Section 9.5.

 

“Trademarks” means trademarks, service marks, trade dress, logos, trade names,
corporate names, URL addresses, Internet domain names and other indicia of
source or origin, including the goodwill of the business symbolized thereby or
associated therewith, all common-

 

A-12

--------------------------------------------------------------------------------


 

law rights thereto, registrations and applications for registration thereof
throughout the world, all rights therein provided by international treaties and
conventions.

 

“Trade Secrets” means all rights in any jurisdiction to limit the use or
disclosure of know-how and other confidential or proprietary technical,
business, and other information, including manufacturing and production
processes and techniques, research and development information, technology,
drawings, specifications, designs, plans, proposals, technical data, financial,
marketing, and business data, pricing and cost information, business and
marketing plans, customer and supplier lists and information based on both
reasonable measures being taken to keep the foregoing confidential and the
foregoing having economic value.

 

“Transaction Documents” has the meaning ascribed to it in the Recitals.

 

“Transfer Agreement” means each transfer, assignment and assumption agreement by
the Seller and/or any of the Seller Subsidiaries, as applicable, on the one
hand, and the Purchaser and/or any of the Purchaser Designees, on the other
hand, in order to consummate the transactions contemplated by this Agreement in
each relevant jurisdiction, reflecting local legal requirements or local
customary practice, which may also require that the Transfer Agreement shall
take the form of a separate sale and purchase agreement with a local purchase
price to be paid in U.S. dollars or any other currency agreed by the parties
thereto; it being understood that all substantive agreements shall be governed
by this Agreement without creating any additional indemnification or other
liabilities on any party under any Transfer Agreement and this Agreement shall
take precedent over any and all Transfer Agreements.

 

“Transferred Employees” has the meaning ascribed to it in Section 5.6(a).

 

“Transferred Inventory” means all inventory, including finished goods, raw
materials and work in progress (whether in transit to or otherwise in storage on
behalf of the Seller or the Seller Subsidiaries) intended for use exclusively in
the Business.

 

“Transferred Other IP” means the Other IP that both is owned by the Seller or
the Seller Subsidiaries and used exclusively in the Business including, if
applicable, Other IP exclusively in and to any Transferred Technology, as set
forth on Schedule 1.1(e) of the Seller Disclosure Schedules.

 

“Transferred IP” means (i) the Transferred Patents, (ii) the Transferred Other
IP and (iii) the Transferred Trademarks.

 

“Transferred Patents” means the Patents listed on Schedule 1.1(c) of the Seller
Disclosure Schedules, it being agreed and understood that the Patents listed on
Schedule 1.1(c) of the Seller Disclosure Schedules shall include, without
limitation, (i) any Patent owned by the Seller or any of its Subsidiaries that
claims (or is entitled to claim) priority from any of the other Patents listed
on the schedule, (ii) any Patent that is a continuation, continuation in part,
divisional or reissue, of any other scheduled Patent or linked to any other
scheduled Patent by a terminal disclaimer, and (iii) any foreign counterpart of
any scheduled Patent.

 

“Transferred Tangible Assets” means all plants, equipments and other tangible
assets used exclusively in the Business and located at the Asset Locations
(other than the Excluded

 

A-13

--------------------------------------------------------------------------------


 

Tangible Assets), including but not limited to the items set forth on Schedule
1.1(a)(i) of the Seller Disclosure Schedules.

 

“Transferred Technology” means: (i) copies of any Copyable Technology owned by
the Seller or the Seller’s Affiliates and either (A) necessary for the
manufacture, testing, sale or servicing of any Business Product or (B) used
exclusively in the Business (“Transferred Copyable Technology”); and (ii) all of
the Non-Copyable Technology used exclusively in the Business (“Transferred
Non-Copyable Technology”).

 

“Transferred Trademarks” means all Trademarks both used exclusively by the
Business and for Business Products which are internal HDDs and owned by the
Seller or the Seller Subsidiaries, other than any Trademark that incorporates
the Seller’s trade name, as set forth on Schedule 1.1(d) of the Seller
Disclosure Schedules, and the goodwill of the Business appurtenant thereto.

 

“Transition Services Agreement” has the meaning ascribed to it in the Recitals.

 

“US GAAP” means United States generally accepted accounting principles as in
effect from time to time.

 

“VAT” means Korean value added tax (boo-ga-ga-chi-se) and any similar charge
under Laws of other jurisdictions.

 

“Warranty Liability Cap” has the meaning ascribed to it in Section 1.3(a).

 

A-14

--------------------------------------------------------------------------------
